Exhibit 10.1

 

 

ACQUISITION AGREEMENT

 

 

 

 

 

GEYSER ASSET MANAGEMENT, INC.,
a Delaware corporation, as Agent for the Tenant in Common Investors listed

on the attached Schedule I

 

 

and

 

 

ROYAL HAWAIIAN ORCHARDS, L.P.,

a Delaware limited partnership

 

 

 

 

 

PROPERTY:TMKs (3) 1-6-001-008, -019, -028, -032 and -033

   

EFFECTIVE DATE:

April 13, 2015

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

    Page       1.

DEFINITIONS

1

 

1.1

CLOSING

1

 

1.2

CLOSING DATE

1

 

1.3

CONTRACTS

1

 

1.4

CODE

1

 

1.5

DEPOSIT

1

 

1.6

DOCUMENTS

1

 

1.7

ENVIRONMENTAL REPORT

1

 

1.8

ESCROW AGENT

2

 

1.9

TRANSFEREE’S TITLE POLICY

2

 

1.10

FORCE MAJEURE

2

 

1.11

INTANGIBLE PERSONAL PROPERTY

2

 

1.12

INVESTIGATION PERIOD

2

 

1.13

LAND

2

 

1.14

LEASES

2

 

1.15

OWNER’S ACTUAL KNOWLEDGE

2

 

1.16

PERMITTED EXCEPTIONS

2

 

1.17

PERSONAL PROPERTY

3

 

1.18

PROPERTY

3

 

1.19

REAL PROPERTY

3

 

1.20

STRUCTURES

3

 

1.21

TANGIBLE PERSONAL PROPERTY

3

 

1.22

TENANT IN COMMON INVESTORS

3

 

1.23

TENANTS

3

 

1.24

TITLE COMMITMENT

3

 

1.25

TITLE COMPANY

3

 

1.26

MACADAMIA TREES AND WINDBREAK TREES

3

2.

ACQUISITION

3

 

2.1

ACQUISITION PRICE

3

 

2.2

EARNEST MONEY DEPOSIT

3

  

 
-i- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

      Page          

2.3

ESCROW AGENT

4

 

2.4

CLOSING

4

3.

DELIVERIES

4

 

3.1

TITLE COMMITMENT

4

 

3.2

SURVEY

4

 

3.3

CONTRACTS

4

 

3.4

ENVIRONMENTAL

4

 

3.5

EXISTING TITLE POLICY

4

 

3.6

LEASES

5

 

3.7

SOILS AND OTHER TESTS, MAPS AND REPORTS

5

 

3.8

RESERVED

5

 

3.9

PERMITS AND GOVERNMENTAL INFORMATION

5

 

3.10

REPORTS

5

 

3.11

TENANT CORRESPONDENCE

5

 

3.12

DUE DILIGENCE MATERIALS

5

4.

PRORATIONS AND EXPENSES

5

 

4.1

TAXES

5

 

4.2

RENTS

5

 

4.3

PROCEDURAL TERMS

6

 

4.4

SURVIVAL OF SECTION 4

6

5.

LEASING  

6

6.

CLOSING EXPENSES

7

 

6.1

OWNER’S COSTS

7

 

6.2

TRANSFEREE’S COSTS

7

7.

COVENANTS, REPRESENTATIONS AND WARRANTIES

7

 

7.1

OWNER

7

 

7.2

AT CLOSING

11

 

7.3

TRANSFEREE

11

 

7.4

SURVIVAL OF SECTION 7

12

8.

CONDEMNATION

12

  

 
-ii- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

    Page       9.

INVESTIGATION PERIOD

12

 

9.1

INSPECTION OF PROPERTY

12

 

9.2

INDEMNIFICATION

12

 

9.3

TERMINATION

13

 

9.4

ACCEPTANCE

13

 

9.5

TITLE OBJECTIONS; CURE OF TITLE OBJECTIONS

13

 

9.6

SURVEY OBJECTIONS

15

 

9.7

AS-IS

16

10.

COOPERATION

18

11.

CONDUCT PRIOR TO CLOSING

18

12. CLOSING DELIVERIES; OBLIGATIONS AT CLOSING

19

 

12.1

AFFIDAVIT

19

 

12.2

ASSIGNMENT AND ASSUMPTION OF LEASES

19

 

12.3

ESTOPPEL CERTIFICATE

19

 

12.4

WITHHOLDING CERTIFICATES

19

 

12.5

RECERTIFICATION

20

 

12.6

DOCUMENTS RESPECTING POLICY

20

 

12.7

WARRANTY DEEDS

20

 

12.8

BILL OF SALE

20

 

12.9

ASSIGNMENT AND ASSUMPTION OF CONTRACTS, AND OTHER INTANGIBLE PROPERTY

20

 

12.10

CONVEYANCE TAX CERTIFICATE

20

 

12.11

BULK SALE REPORT

20

 

12.12

PERMITS AND FILES

20

 

12.13

ADDITIONAL DOCUMENTS

20

 

12.14

POSSESSION

20

13.

BROKERS

21

14.

CONDITIONS PRECEDENT

21

 

14.1

TRANSFEREE’S RIGHTS

21

 

14.2

OWNER’S RIGHTS

22

  

 
-iii- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

    Page       15.

TERMINATION AND DEFAULT

22

 

15.1

TRANSFEREE’S DEFAULT

22

 

15.2

OWNER’S DEFAULT

22

16.

RISK OF LOSS; CASUALTY

23

17.

NOTICES

23

18.

MISCELLANEOUS

24

 

18.1

ENTIRE AGREEMENT

24

 

18.2

NON-WAIVER

24

 

18.3

COUNTERPART SIGNATURES

25

 

18.4

SCHEDULES: EXHIBITS

25

 

18.5

TIME OF THE ESSENCE

25

 

18.6

GENDER AND HEADINGS

25

 

18.7

CHOICE OF LAW

25

 

18.8

LITIGATION: VENUE

25

 

18.9

SUCCESSORS AND ASSIGNS

25

 

18.10

DEADLINES ON NON-BUSINESS DAYS

25

 

18.11

CONFIDENTIALITY

25

 

18.12

MARKETING

26

 

18.13

ASSIGNMENT

26

 

 
-iv- 

--------------------------------------------------------------------------------

 

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (this “Agreement”) is entered as of this 13th day of
April, 2015 (the “Effective Date”), by and between (i) GEYSER ASSET MANAGEMENT,
INC., a Delaware corporation, as “Agent” for the Tenant in Common Investors
listed on the attached Schedule I (collectively “Owner”) and (ii) ROYAL HAWAIIAN
ORCHARDS, L.P., a Delaware limited partnership (“Transferee”).

 

R E C I T A L S:

 

A.     Owner is the Owner of certain Land (defined below) located in Keaau,
Hawaii. The Land is improved with macadamia trees windbreak trees and farm
structures.

 

B.     Transferee desires to acquire the Property and Owner desires to dispose
of the Property, all upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for Ten Dollars ($10) and other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, Owner and
Transferee agree as follows:

 

1.     DEFINITIONS. For purposes of this Agreement and in addition to the other
terms defined in this Agreement, each of the following terms, when used with an
initial capital letter, shall have the following meanings:

 

1.1     CLOSING. The consummation of the conveyance of the Property as
contemplated by this Agreement.

 

1.2     CLOSING DATE. The date upon which Closing occurs.

 

1.3     CONTRACTS. Those farming, husking, nut purchase, service, maintenance,
and/or management contracts affecting the Property as described on Exhibit 1
attached hereto, if any (the “Schedule of Contracts”) except those contracts, if
any, which Transferee has notified Owner, prior to the end of the Investigation
Period, that Transferee elects not to assume.

 

1.4     CODE. The Internal Revenue Code of 1986, as amended.

 

1.5     DEPOSIT. The earnest money deposit to be paid by Transferee to the
Escrow Agent (defined below) in accordance with Section 2.2, together with all
interest earned thereon.

 

1.6     DOCUMENTS. The items to be delivered by Owner to Transferee pursuant to
Section 3 of this Agreement.

 

1.7     ENVIRONMENTAL REPORT. The Phase I Environmental Site Assessment of the
Property.

  

 
 

--------------------------------------------------------------------------------

 

 

1.8     ESCROW AGENT. Title Guaranty Escrow Services, Inc., located at 235 Queen
Street, Honolulu, HI 96813, Office: 808-521-0208, Fax: 808-521-0280,
jtrueblood@tghawaii.com Attention: Jeremy Trueblood.

 

1.9     TRANSFEREE’S TITLE POLICY. The owner’s title insurance policy (which
shall be ALTA owner’s extended coverage or equivalent) to be issued in the
amount of the Acquisition Price (defined below) to Transferee (and/or its
assignee) upon Closing by the Title Company insuring Transferee’s (or its
assignee’s) title to the Real Property subject only to the Permitted Exceptions
and containing such endorsements as are requested by Transferee prior to the end
of the Investigation Period. Transferee will confirm the availability of the
Transferee’s Title Policy in such form prior to the end of the Investigation
Period.

 

1.10     FORCE MAJEURE. Any (i) strike, lockout or labor dispute, (ii) inability
to obtain labor or materials or reasonable substitutes therefor, (iii) acts of
God, governmental action, civil commotion, fire or other casualty, or (iv) such
other conditions similar to those enumerated above or beyond the reasonable
control of either party to this Agreement.

 

1.11     INTANGIBLE PERSONAL PROPERTY. All rights such as tradenames, goodwill,
guarantees, warranties and permits owned by the Owner and used solely in the
operation of the Property.

 

1.12     INVESTIGATION PERIOD. Except as otherwise provided herein, a period
commencing on the Effective Date and ending at 5:00 p.m., Hawaii Standard Time
on the thirtieth (30th) day following the Effective Date. The Investigation
Period may be extended by the Transferee for an additional period of thirty (30)
days with prior written notice to Owner.

 

1.13     LAND. Those certain real properties, consisting of approximately 736
acres of fee simple land, which are located in Keaau, Hawaii, more particularly
described on Exhibits 2.1, 2.2, 2.3, 2.4 and 2.5 attached hereto (collectively
the “Legal Description”).

 

1.14     LEASES. The leases and all modifications and amendments thereto
pertaining to the Real Property (defined below) existing on the date hereof and
shown on Exhibit 4 attached hereto or entered into by Owner pursuant to
Section 5 of this Agreement and approved in writing by Transferee.

 

1.15     OWNER’S ACTUAL KNOWLEDGE. The actual knowledge of Russell Geyser, not
individually, but solely as the President of Geyser Asset Management, Inc., as
Agent on behalf of Owners. Owner represents to Transferee that the foregoing
person(s) are the representatives of Owner who are most likely to know about the
matters described in those representations, warranties and covenants to which
the phrase “Owner’s Actual Knowledge” applies.

 

1.16     PERMITTED EXCEPTIONS. The Permitted Exceptions are:

 

(i)     The rights of the Tenants the Leases;

 

(ii)     The lien of all ad valorem real estate taxes for the year in which the
Closing occurs that are not yet due and payable; and

 

 
2

--------------------------------------------------------------------------------

 

  

(iii)     Any items shown on the Title Commitment (defined below) and approved
by Transferee pursuant to Section 9.5 of this Agreement.

 

1.17     PERSONAL PROPERTY. All Tangible Personal Property (defined below) and
Intangible Personal Property.

 

1.18     PROPERTY. The Real Property (defined below), Personal Property,
Macadamia Trees, Windbreak Trees, the Contracts and Leases.

 

1.19     REAL PROPERTY. The Land, together with the Structures and all other
improvements, fixtures, easements, appurtenances, hereditaments, easements for
access, power, water, and other interests and rights of the Owner which are
appurtenant thereto.

 

1.20     STRUCTURES. The agricultural structures located on the Land, if any.

 

1.21     TANGIBLE PERSONAL PROPERTY. All physical assets owned by Owner that are
located on, within, over or under the Real Property, or those physical assets
owned by Owner that are used solely in the operation of the Property, including
those more particularly set forth on Schedule 2 of Exhibit 11 attached hereto
(the “Tangible Personal Property Schedule”).

 

1.22     TENANT IN COMMON INVESTORS. The fee owners of the Property, listed on
Schedule I.

 

1.23     TENANTS. The tenants under the Leases, and their permitted successors
and assigns.

 

1.24     TITLE COMMITMENT. The title insurance commitment to be issued in
connection with this transaction by the Title Company.

 

1.25     TITLE COMPANY. TITLE GUARANTY OF HAWAII, INC., as agent for Chicago
Title Insurance Company or other insurance company acceptable to Transferee.

 

1.26     MACADAMIA TREES AND WINDBREAK TREES. All of the macadamia trees and
windbreak trees (“Trees”) located on the Land,

 

2.     ACQUISITION. Owner agrees to convey and Transferee agrees to acquire, in
each case subject to the terms and conditions of this Agreement, the Property,
and all of Owner’s right, title and interest in and to the Property.

 

2.1     ACQUISITION PRICE. The acquisition price (the “Acquisition Price”) for
the Property shall be EIGHT MILLION ONE HUNDRED THOUSAND DOLLARS ($8,100,000).

 

2.2     EARNEST MONEY DEPOSIT. Within three (3) business days after the
Effective Date, Transferee shall make an earnest money deposit of One Hundred
Thousand Dollars ($100,000) (“Deposit”). Deposit shall be payable to the Escrow
Agent by wire transfer or certified check or other form of immediately available
funds as directed by Transferee.

  

 
3

--------------------------------------------------------------------------------

 

 

2.3     ESCROW AGENT. The Escrow Agent shall hold and retain the Deposit
(together with interest earned thereon) in trust and shall disburse the same in
accordance with the terms and conditions contained in this Agreement. The
Deposit shall be placed in an interest-bearing account with such interest being
reported under Transferee’s tax identification number. If the acquisition of the
Property is consummated as provided in this Agreement, the Deposit shall be
returned to Transferee at Closing and shall not be applied against the payment
of the Acquisition Price. If Transferee terminates this Agreement in accordance
with any right to terminate granted pursuant to this Agreement as to which the
Deposit is to be refunded, the Deposit shall be immediately delivered by the
Escrow Agent to Transferee and, thereafter, this Agreement shall terminate and
be of no further force and effect, except for those rights, obligations or
liabilities set forth in this Agreement which expressly survive the termination
of this Agreement.

 

2.4     CLOSING. Except as otherwise provided in this Agreement, the Closing
shall take place no more than thirty (30) days of expiration of the
Investigation Period, as mutually agreed by Owner and Transferee. On the Closing
Date, the Acquisition Price shall be paid to Owner by wire transfer, certified
check or other form of immediately available funds.

 

3.     DELIVERIES. All due diligence materials provided to Transferee (“Due
Diligence Materials”) shall be complete originals or true, correct and complete
copies. Until Closing, Transferee and Transferee’s agents, employees and
consultants shall maintain all Due Diligence Materials as confidential
information, except for such disclosures as may be required by law. If the
purchase and sale of the Property is not consummated in accordance with this
Agreement, regardless of the reason or the party at fault, Transferee shall
immediately re-deliver to Owner all copies of the Due Diligence Materials. To
the extent that the same are in Owner's possession or control (except that Owner
shall, at Owner’s expense, order the Title Commitment described in Section 3.1
below), Owner shall deliver copies of the following documents to Transferee, as
set forth below (Owner shall deliver all of such documents within five (5) days
of the Effective Date, and for every day after such five (5) days that Owner
fails to deliver such documents, the Investigation Period shall be extended by
one additional day):

 

3.1     TITLE COMMITMENT. Owner will request the Escrow Agent to issue the Title
Commitment to Transferee and will deliver copies of all documents referenced in
the Title Commitment.

 

3.2     SURVEY. Owner shall provide Transferee with an existing survey of the
Property, if any (“Existing Survey”).

 

3.3     CONTRACTS. Owner shall cause to be delivered to Transferee legible,
fully executed copies of the Contracts.

 

3.4     ENVIRONMENTAL. Owner shall cause to be delivered to Transferee a copy of
any environmental reports in its possession or control with respect to the
Property.

 

3.5     EXISTING TITLE POLICY. Owner shall cause to be delivered to Transferee
copies of Owner’s existing title insurance policies for the Property (“Owner’s
Existing Title Insurance Policy”).

  

 
4

--------------------------------------------------------------------------------

 

 

3.6     LEASES. Owner shall cause to be delivered to Transferee legible copies
of the Leases.

 

3.7     SOILS AND OTHER TESTS, MAPS AND REPORTS. Owner shall cause to be
delivered to Transferee copies of any soils tests or other engineering, traffic,
parking, structural, architectural or archaeological reports, appraisals,
topographical or archaeological maps and other reports, studies, maps and
analyses pertaining to the Property and in the possession or control of Owner.

 

3.8     RESERVED.

 

3.9     PERMITS AND GOVERNMENTAL INFORMATION. Owner shall cause to be delivered
to Transferee copies of any building, utility, grading or other governmental
permits and all correspondence with governmental entities applicable to the
Property in Owner’s possession or control.

 

3.10     REPORTS. Owner shall cause to be delivered to Transferee copies of
income and expense reports with respect to the Property, including but not
limited to the following reports for each of the three immediately preceding
calendar years and current 2015 year-to-date: income and expense reports and
accounts receivables aging statements showing delinquencies by any tenants.

 

3.11     TENANT CORRESPONDENCE. Owner shall make available to Transferee for
inspection by Transferee copies of all correspondence from Tenants or proposed
tenants or any other information related thereto contained within Owner’s files,
Owner’s property manager’s files or such other files within Owner’s possession
or control.

 

3.12     DUE DILIGENCE MATERIALS. Owner shall cause to be delivered or made
available to Transferee such other documents and materials (if any) described on
Exhibit 3 attached hereto (the “Initial Due Diligence List”) to the extent in
Owner’s possession or control and which are not already described in Section 3
of this Agreement.

 

4.     PRORATIONS AND EXPENSES.

 

4.1     TAXES. Real estate taxes applicable to the Property are currently paid
by the Tenants under the Leases. In the event real estate taxes are past due and
payable as of Closing, Owner shall be responsible for causing the Tenant to pay
the delinquent and past due real estate taxes, and such amounts (if any) on or
before Closing.

 

4.2     RENTS. All income and rents of the Property (including additional rents,
and other similar charges under the Leases, if any) collected prior to the
Closing Date shall be prorated as of the Closing Date. There will be no
proration for rents accrued but not collected as of the Closing Date. Transferee
agrees to remit to Owner any rents collected by Transferee which are
attributable to the period prior to the Closing Date; provided, however,
notwithstanding the foregoing, Transferee’s obligation to collect any such rents
shall be limited to its use of commercially reasonable efforts without the
commencement of litigation or the expenditure of more than a nominal amount per
Tenant and any rents, net of the costs of collection, collected by Transferee
pursuant to this Section 4.2 shall be applied first to current rents and then to
past due rents in inverse order of maturity. Owner has no right to pursue
collection of rents due Owner under any of the Leases.

  

 
5

--------------------------------------------------------------------------------

 

 

4.3     PROCEDURAL TERMS. Such other items as are customarily prorated in
transactions of the type contemplated in this Agreement shall be ratably
prorated. All prorations to be made pursuant to this Agreement shall be made as
of 11:59 p.m. local time on the date immediately preceding Closing, using the
actual number of days of the year and month which shall have elapsed as of the
date immediately preceding Closing and, to the extent reasonably practicable,
such prorations shall be determined at Closing. To the extent operating income,
operating expenses or other charges to be prorated are not available at Closing,
then such prorations shall be adjusted and completed after Closing as and when
complete information becomes available. Owner and Transferee agree to cooperate
and use their best efforts to complete such prorations or adjustments that are
not available at Closing no later than thirty (30) days after Closing. Such
items of income and expense for the period prior to the date of Closing will be
for the account of Owner and such items of income and expense for the period on
and after Closing will be for the account of Transferee, all as determined by
the accrual method of accounting, except rents will be prorated and adjusted
only if, as and when collected. Bills received after Closing to the extent they
relate to expenses incurred for services performed prior to Closing shall be
paid by Owner, and those which relate to services performed after Closing
(except as otherwise agreed to by the parties, in writing) shall be paid by
Transferee; provided, however, that Transferee’s obligations under this
Agreement to assume and pay for services rendered after Closing pursuant to the
Contracts shall not apply to any Contract which Transferee elected not to assume
during the Investigation Period. Transferee shall furnish to Owner after the
Closing, at such time as a proration is required under this Section 4, but no
more often than once every six (6) months, a statement setting forth all
information necessary to support such proration and the calculation of such
proration. Owner shall have the right, at any time after the Closing upon prior
written notice to Transferee and at Owner’s sole cost, to review, inspect and
audit any and all books, records and other information of Transferee relating to
any proration required under this Section 4. Transferee and Owner shall promptly
pay to the other party any amount due to the other party as a result of any
proration required under this Section 4. All amounts due hereunder shall be
payable no later than twenty (20) days after demand by the payee.

 

4.4     SURVIVAL OF SECTION 4. Owner agrees that the prorations and adjustments
set forth herein (including security deposits) will be scheduled and listed in a
manner consistent with Transferee’s like-kind exchange structure which will not,
however, result in any additional costs or loss of credits to Owner, except that
items paid by Owner for periods after the Closing Date and other similar items
such as deposits made by Owner under Service Contracts to be assumed by
Transferee shall be deducted from credit adjustments. The agreements of
Transferee and Owner in this Section 4 shall survive Closing of this Agreement.

 

5.     LEASING. Between the Effective Date and the Closing Date, Owner agrees
not to enter into or modify any lease of all or a portion of the Property
without Transferee’s prior written consent. Prior to the termination of the
Investigation Period, Transferee shall not unreasonably withhold its consent to
any proposed lease or lease modification that satisfies the Leasing Conditions
(hereinafter defined). Thereafter, Transferee may withhold its consent in its
sole and absolute discretion.

  

 
6

--------------------------------------------------------------------------------

 

 

6.     CLOSING EXPENSES.

 

6.1     OWNER’S COSTS. Owner shall pay (i) any documentary, transfer or similar
tax payable in connection with the delivery or recording of any instrument or
document provided for or contemplated by this Agreement, (ii) the charges for or
in connection with the recording of any closing instrument or closing document
provided for herein or contemplated by this Agreement, (iii) any conveyance tax
or other transfer, sales or use taxes applicable to the transactions
contemplated by this Agreement and/or any such tax payable in connection with
the conveyance of the Real Property by Owner, (iv) Owner’s legal fees and
expenses, (v) the cost of satisfying any indebtedness secured by the Property or
any portion thereof, including, without limitation, any prepayment penalties or
other fees that are charged by the lender of such indebtedness, (vi) all
brokerage fees (if any) payable in connection with this Agreement, (vii) any
current assessments with respect to the Property, (viii) one-half of the escrow
fee, (ix) sixty percent (60%) of the costs of Transferee’s Standard Title
Policy, (x) any fee for the issuance of the Title Commitment and Pro Forma
Policy, and (xi) any other charges, not otherwise the responsibility of
Transferee pursuant to Section 6.2 below of this Agreement.

 

6.2     TRANSFEREE’S COSTS. Transferee shall pay (i) Transferee’s legal fees and
expenses, (ii) all expenses incurred by Transferee in connection with
Transferee’s due diligence, (iii) one-half of the escrow fee and (iv) forty
percent (40%) of the costs of Transferee’s Standard Title Policy.

 

7.     COVENANTS, REPRESENTATIONS AND WARRANTIES.

 

7.1     OWNER. Subject to the “AS-IS” clause set forth below, Owner hereby
covenants, represents and warrants to Transferee that:

 

7.1.1     INTERNAL APPROVALS. Owners own undivided tenant-in-common interests in
the Property, and the terms of their respective ownership of the Property are
governed by that certain Co-Ownership Agreement dated October 1, 2009 by and
between the Owners (the “Co-Ownership Agreement”). The Co-Ownership Agreement
requires the unanimous approval of the Owners to approve any sale of the
Property. Owners have unanimously approved the execution of this Agreement and
the performance of the transactions contemplated hereby, including the sale of
the Property, in accordance with the provisions of the Co-Ownership Agreement.

 

7.1.2     ACTIONS. To Owner’s knowledge, there is no action, suit, arbitration,
unsatisfied order or judgment or governmental investigation against the Property
or the transaction contemplated by this Agreement, which, if adversely
determined, could individually or in the aggregate have a material adverse
effect on title to the Property or any portion thereof or which could in any
material way prevent or interfere with the consummation by Owner of the
transaction contemplated by this Agreement. Owner shall promptly notify
Transferee of any lawsuits, condemnation proceedings, rezoning, or other
governmental order or action or any threat thereof known to Owner that could
reasonably be expected to adversely affect the Property.

 

7.1.3     NO NOTICES. To Owner’s knowledge, no written notice has been given by
any governmental authority or other third party: (i) of any violation of any law
applicable to the Property that has not been corrected; or (ii) asserting that
any condition exists at the Property giving rise to liability under any law
applicable to the Property that would be applicable to Transferee or effect on
the Property after Closing.

  

 
7

--------------------------------------------------------------------------------

 

 

7.1.4     NO VIOLATIONS. To Owner’s knowledge, there are no violations of, or
conditions giving rise to liability under, any law applicable to the Property or
Owner.

 

7.1.5     LIMITATIONS AND RESTRICTIONS. Owner shall not further encumber the
Property in any way.

 

7.1.6     COSTS OF CONSTRUCTION. Prior to Closing, Owner shall bear all costs
incurred in connection with the ownership, operation and farming of the
Property. Prior to Closing, Transferee shall have no obligation for any costs
incurred with respect to the ownership or operation of the Property.

 

7.1.7     PROTECTION AGAINST LIEN CLAIMS. Owner will, at its option, do any one
or more of the following prior to Closing in connection with the construction of
the Structures in order that the Property and the Structures shall be lien-free
at Closing: (i) pay and discharge all claims and liens for labor done and
materials and services furnished, or (ii) post appropriate security to release
the Property from the effect of any liens claimed for work or materials in
dispute, or (iii) cause title insurance to be furnished to Transferee to insure
title against any liens claimed for work or materials in dispute.

 

7.1.8     ENCUMBRANCES. At Closing, there shall be no financing or debt secured
by the Property which has been created by Owner, including without limitation
any deed(s) to secure debt or similar instruments encumbering the Property. If
any such financing or debt encumbrances exist, Owner warrants that at or before
Closing, Owner shall cause the release of any such encumbrances without cost or
expense to Transferee.

 

7.1.9     CONDEMNATION. There is no pending, or, to Owner’s Actual Knowledge,
contemplated condemnation proceedings affecting the Property or any part
thereof. There are no leases, commitments for a leasehold interest or tenancies
which pertain to or are applicable with respect to the Property other than the
Leases.

 

7.1.10     ORGANIZATION; AUTHORITY. Owner has all necessary power to execute and
deliver this Agreement and perform all of Owner’s obligations under the
Agreement. To Owner’s Actual Knowledge, the execution, delivery and performance
of this Agreement by Owner (i) has been duly and validly authorized by all
necessary action on the part of Owner; (ii) does not conflict with or result in
a violation of Owner’s organizational documents or any judgment, order or decree
of any court or arbiter in any proceeding to which Owner is a party; and (iii)
does not conflict with or constitute a material breach of, or constitute a
material default under any contract, agreement or other instrument by which
Owner is bound or to which Owner or any persons constituting Owner is a party.

 

7.1.11     TAXES. To Owner’s Actual Knowledge, there are no delinquent taxes or
assessments levied upon the Property which have not been paid.

  

 
8

--------------------------------------------------------------------------------

 

 

7.1.12     ENVIRONMENTAL To Owner’s Actual Knowledge, there has been no
leaching, leaking, discharging, emissions, escapes, spilling, or release on,
onto or into, and no production, disposal, storage or installation on the
Property (including, without limitation, the soil, surface water, or ground
water thereof) caused by Owner, or, to Owner’s Actual Knowledge, by any third
party, of: (i) any “hazardous substance” or “pollutant or contaminate” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, 42 U.S.C. § 9601 et. seq. (“CERCLA”); (ii) any asbestos
containing materials; (iii) any radioactive materials; or (iv) any other waste,
material, pollutant or substance declared hazardous or toxic or otherwise
regulated under Federal or Hawaii law or regulations (all such wastes,
substances, materials and pollutants specified in clauses (i)-(iv) above are
hereinafter collectively referred to as “Hazardous Materials”), other than those
which may be stored or used by tenants in their business or otherwise utilized
in the ordinary course of construction, which storage or use complies with
applicable law. To Owner’s Actual Knowledge, there is no proceeding or inquiry
by any governmental agency or before any court with respect to any Hazardous
Materials affecting the Property. To Owner’s knowledge, all information in
Owner’s possession regarding the environmental condition of the Property,
including any use, generation, disposal and/or presence of Hazardous Materials
on the Property, has been made available to Transferee.

 

7.1.13     LEASES. With regard to the Leases:

 

(i)     Writing No Other Rights. All written Leases shall constitute the entire
agreement with each Tenant. None of the Leases shall be modified, altered,
amended, or shall differ in any respect from the copies which are delivered to
Transferee. No Tenant shall have any right to renew or extend its Lease, except
as shown in such copies (and approved or deemed approved by Transferee in
advance), nor shall any interest in the Property have been granted to any
Tenant, other than a leasehold possessory interest, except as shown in such
copies (and approved by Transferee in writing in advance).

 

(ii)     No Defaults. Owner, as the landlord under each of the Leases, shall not
commit any default thereunder and shall perform all of the obligations required
of landlord thereunder.

 

(iii)     Unexpired Concessions. As of Closing, there shall be no unfulfilled or
unexpired concessions remaining with respect to any of the Leases, including,
without limitation, free rent or operating expense credits, except as approved
by Transferee in writing.

 

(iv)     No Assignments. As of Closing, none of Owner’s interest in the Leases
and none of the rents or other amounts payable thereunder shall have been
assigned, pledged, or encumbered previously, except in connection with any loan
secured by the Property, or an interest in Owner, to be satisfied at Closing.

 

(v)     No Commissions. No brokerage, finder’s or leasing commissions or other
compensation will be due or payable by Owner to any person, firm, corporation,
or other entity with respect to or on account of any of the Leases or any
extension, expansion, or renewals of the Leases.

  

 
9

--------------------------------------------------------------------------------

 

 

7.1.14     CC&Rs. There are no declarations of restrictions or covenants
affecting the Property except as disclosed in the Title Commitment, if any.

 

7.1.15     RENT ROLL. The rent roll attached hereto as Exhibit 11 is true,
correct and complete in all material respects. Owner will update the rent roll
two (2) days prior to the Closing Date (the “Closing Rent Roll”) that is
complete and accurately sets forth the, tenant name, annual and monthly rent,
security deposit, commencement date and expiration date for each Lease.

 

7.1.16     RESERVED.

 

7.1.17     CONDITION. From and after the Effective Date until Closing, Owner
shall maintain the Property in its then condition and repair, subject to
improvements to be made by Owner in connection with any of the Leases and
subject to casualty and condemnation.

 

7.1.18     INDEMNITY. Approving Owners shall indemnify, defend (with counsel of
Transferee’s choice) and hold harmless Transferee, its principal owners,
officers, agents, managers, members and employees, from and against all claims,
demands, loss, damages, claims for injunctive relief, lawsuits, arbitrations,
mediations, actions, including appeals of court rules, decisions and/or
judgments that are initiated by or involve Dissenting Owners or Approving Owners
relating to the Property or this Agreement. Approving Owners indemnity in this
Section shall survive Closing or the earlier termination of this Agreement for
the duration of the applicable statutory period.

 

7.1.19     DEFECTS. Owner shall inform Transferee in writing if it receives any
written notification of a structural, electrical, mechanical, plumbing, roofing
or paving defect or other defects in the improvements located upon the Property,
but such notice will not affect the rights and obligations of the parties
hereto, except as otherwise provided herein.

 

7.1.20     TENANT RIGHTS. Except as provided in the applicable Leases or as
reflected in Owner’s Existing Title Insurance Policy, no Tenants or other
parties shall have any possessory rights, options (including, as an example and
without limitation, extension, early termination, cancellation or expansion),
rights of first refusal or rights to purchase the Property.

 

7.1.21     RENT. Owner shall inform Transferee in writing if Owner becomes aware
that (i) any Tenant files for bankruptcy protection or notifies Owner of its
intent to file for bankruptcy protection, or (ii) there are any consistent late
payments of rent under the Leases or pending or proposed subleases or
assignments that have not been disclosed in writing to Transferee.

 

7.1.22     NO DEFAULT. Neither the execution or delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement nor the
compliance with the terms and conditions of this Agreement will (i) violate or
conflict, in any material respect with any provision of Owner’s operating
agreement or any statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restrictions of any government, governmental agency or
court to which Owner is subject, or (ii) result in any material breach or the
termination of any Lease, agreement or other instrument or obligation to which
Owner is a party or by which any of the properties or assets of Owner may be
subject, or cause a lien or other encumbrance to attach to any of the Property.
Owner is not a party to any contract or subject to any other legal restriction
that would prevent or restrict complete fulfillment by Owner of all of the terms
and conditions of this Agreement.

  

 
10

--------------------------------------------------------------------------------

 

 

7.1.23     LICENSES. If applicable, Owner has or will, to Owner’s Actual
Knowledge, deliver to Transferee copies of all material government licenses and
permits required for Owner’s use and ownership of the Property, to the extent in
Owner’s possession or control (the “Licenses”). No actions or proceedings to
revoke any Licenses are pending or, to Owner’s Actual Knowledge, threatened.

 

7.1.24     INSURANCE POLICIES. Owner agrees to maintain the existing insurance
policies (which are presently in force) or comparable coverage in full force and
effect at all times from and after the Effective Date through and including
Closing. Owner has not received any written notice from any insurance carrier of
its intent to discontinue any such insurance coverage.

 

7.1.25     RESERVED.

 

7.1.26     TERRORISM. Neither Owner nor any individual or entity having an
interest in Owner is a person or entity described by Section 1 of Executive
Order (No. 13,224) Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001), and does not engage in any dealings or transactions, and
is not otherwise associated, with any such persons or entities.

 

7.1.27     BANKRUPTCY. Owner has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Owner’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Owner’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Owner’s assets, (v) admitted
in writing its inability to pay its debts as they come due, or (vi) made an
offer of settlement, extension or composition to its creditors generally.

 

7.1.28     IRC. Owner is not a “foreign person” as defined in Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations.

 

7.2     AT CLOSING. Pursuant to Section 14.1.3 of this Agreement, it is a
condition precedent to Closing that all of the representations, warranties and
covenants set forth in Section 7.1 shall be true, correct and complete in all
material respects on and as of Closing with the same force and effect as if made
at that time.

 

7.3     TRANSFEREE. Transferee represents and warrants to Owner that Transferee
is a limited partnership validly existing under the laws of the State of
Delaware and, subject to approval of the board of directors of Transferee’s
general partner as set forth in Section 14.1.6 has all necessary power to
execute and deliver this Agreement and perform all of Transferee’s obligations
under this Agreement. The execution, delivery and performance of this Agreement
by Transferee (i) does not conflict with or result in a violation of
Transferee’s organizational documents or any judgment, order or decree of any
court or arbiter in any proceeding to which Transferee is a party; and (ii) does
not conflict with or constitute a material breach of, or constitute a material
default under any contract, agreement or other instrument by which Transferee is
bound or to which Transferee or any persons constituting Transferee is a party.
Transferee is not a party to any contract or subject to any other legal
restriction that would prevent or restrict the complete fulfillment by
Transferee of its obligations under this Agreement.

  

 
11

--------------------------------------------------------------------------------

 

 

7.4     SURVIVAL OF SECTION 7. Except as otherwise provided herein, the
representations of the parties in Section 7 shall survive Closing or termination
of this Agreement for a period of twelve (12) months thereafter.

 

8.     CONDEMNATION. In the event of the taking of all or any part of the
Property prior to Closing by eminent domain or condemnation, then if such taking
(i) shall have resulted in the loss of 5% or more of the area of the Land, or
(ii) shall materially and adversely affect access to the Land (in Transferee’s
reasonable judgment), Transferee at its option, exercisable by written notice to
Owner (such notice to be given in any event no more than thirty (30) days after
Owner shall have requested in writing that Transferee exercise such option), may
terminate this Agreement, whereupon neither party will have any further
obligations hereunder (and the Deposit shall be refunded and returned to
Transferee); provided, however, that unless this Agreement shall be terminated
pursuant to the preceding clause, the parties shall continue under this
Agreement, and (A) Owner will assign to Transferee all its interest in and to
any award and proceeds thereof payable as a result of such taking or (B) if such
award and proceeds shall have been received by Owner prior to Closing, the
Acquisition Price payable at Closing shall be adjusted by reducing the same by
the aggregate amount of such award or proceeds so received by Owner.

 

9.     INVESTIGATION PERIOD.

 

9.1     INSPECTION OF PROPERTY. From and after the Effective Date and, if this
Agreement has been terminated, through the date of termination or Closing,
Transferee shall have the right to conduct any and all inspections, surveys,
environmental audits, archaeological surveys, surface and subsurface
explorations and tests respecting the Property and the Structures; including
without limitation, archaeological trenching, environmental boring, geotechnical
boring review any of Owner’s files regarding the Tenants and the Leases prior to
the Closing; physically inspect the Property provided such inspection does not
unduly disrupt any tenancy or damage the Property; review all Contracts; review
all construction documents; and conduct such other inspections and reviews as
shall be reasonably necessary for Transferee to determine Transferee’s desire to
proceed to close the transaction described in this Agreement in Transferee’s
reasonable discretion.

 

9.2     INDEMNIFICATION. In consideration of Transferee’s right to inspect the
Property as described in Section 9.1, Transferee agrees to indemnify, defend and
hold Owner harmless from any actions, suits, liens, claims, damages, expenses,
losses and liability for damage to personal property or personal injury to the
extent arising from or attributable to any acts performed by Transferee or its
authorized agents in exercising Transferee’s rights under Section 9.1 (including
Owner’s reasonable attorneys’ fees and costs relating to any such indemnified
claims, but excluding the discovery of any pre-existing conditions and any
matter to the extent, but only to the extent, arising out of the act or
negligence or misconduct of Owner). This agreement to indemnify Owner shall
survive Closing and any termination of this Agreement for a period of
twenty-four (24) months from Closing or termination of this Agreement.

  

 
12

--------------------------------------------------------------------------------

 

 

9.3     TERMINATION. Transferee has the right, for any or no reason, at any time
prior to the expiration of the Investigation Period, to notify Owner, in
writing, of Transferee’s desire to terminate this Agreement and, in such event,
the Deposit will be refunded to Transferee and this Agreement shall be
terminated and neither party shall have any further rights or obligations under
this Agreement, except as expressly provided in this Agreement. If this
Agreement is terminated or deemed terminated by Transferee, Transferee will
deliver to Owner, without recourse, representations or warranty, copies of any
final tests, studies or reports relating to the Property’s physical condition
prepared for Transferee and in Transferee’s possession or control.

 

9.4     ACCEPTANCE. If Transferee elects not to exercise such termination right,
Transferee shall provide written notification to Owner of such prior to the end
of the Investigation Period, in which event, Closing shall proceed in accordance
with the provisions of this Agreement. If Transferee fails to give Owner notice
prior to the expiration of the Investigation Period of Transferee’s election not
to terminate, Transferee shall be automatically deemed to have elected to
terminate this Agreement. In such event, the Deposit will be refunded to
Transferee and neither party shall have any further responsibility under this
Agreement, except as may be expressly provided in this Agreement.

 

9.5     TITLE OBJECTIONS; CURE OF TITLE OBJECTIONS. Transferee shall have from
the Effective Date and ending at 5:00 p.m. (local time at the Property) on the
last day of the Investigation Period (a) to review the status of title to the
Property, including the exceptions to title and including any unrecorded
encumbrances on realty affecting the Property, the terms and conditions of the
Title Commitment, and any endorsements or modifications required by Transferee
with respect to the same, all of which must be satisfactory to Transferee in its
discretion, and (b) to cause the Title Company to prepare a proforma title
insurance policy (the “Pro Forma Policy”) covering the Property, with
endorsements, all of which must be satisfactory to Transferee in its discretion.
If Transferee shall be dissatisfied with the status of title to the Property in
any manner, including any matter contained in the Title Commitment or any item
shown as an exception on the Pro Forma Policy, Transferee instead may, prior to
the end of the Investigation Period, elect to terminate this Agreement. Any item
shown as an exception on the Pro Forma Policy to which Transferee does not so
object shall constitute a “Permitted Exception” subject to which the Property
shall be conveyed. In the event Transferee shall notify Owner of objections to
any matter contained in the Title Commitment or any item shown as an exception
on the Pro Forma Policy, Owner shall have the right, but not the obligation,
within five (5) days after receipt of Transferee’s objections, and at Owner’s
cost, to notify Transferee in writing of Owner’s agreement to cause a cure of
such objections prior to Closing , in which event Owner shall, upon giving such
notice, be reasonably obligated under this Agreement to cause such cure prior to
Closing and to furnish Transferee with written evidence of such cure prior to
Closing (including, if so specified by Transferee, recorded releases and
discharges of objectionable exceptions and including in any event the Title
Company’s written acceptance (by endorsement or otherwise) of all modifications
to the Pro Forma Policy required to reflect such release and discharges)
satisfactory to Transferee in its discretion. If Transferee shall have objected
to the status of title to the Property by the end of the Investigation Period
but, within five (5) days after the end of the Investigation Period, Owner shall
not have notified Transferee in writing of Owner’s agreement to cure such
objections prior to Closing to the satisfaction of Transferee, then Transferee
shall have the following options: (i) to accept, by written notice to Owner and
the Escrow Agent prior to the end of the Investigation Period, a conveyance of
the Property subject to the Permitted Exceptions, specifically including any
item shown in the Pro Forma Policy objected to by Transferee which Owner is
unwilling or unable to cure, and without reduction of the Acquisition Price; or
(ii) to terminate this Agreement. If Transferee fails to timely deliver notice
of election of one of the options in the preceding sentence prior to the end of
the Investigation Period, Transferee will be deemed to have elected to terminate
this Agreement. If Transferee shall require endorsements to be added or the Pro
Forma Policy to be otherwise modified as a condition to Transferee’s approval
and further if the Title Company shall agree in writing to the same, whether at
the end of the Investigation Period or, if applicable, following Transferee’s
objections and Owner’s cure of such objections as set forth in this Section 9.5,
then the Pro Forma Policy as so endorsed and modified shall constitute the
“Revised Pro Forma Policy”.

  

 
13

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein or elsewhere to the contrary, Owner shall in any
event be obligated to (i) execute and deliver to the Title Company at Closing an
Owner’s Affidavit in the form mutually acceptable to Owner and Title Company
(which Owner’s Affidavit shall be among the documents required under
Section 12.1 to be delivered by Owner at Closing); and (ii) cure and cause to be
discharged of record and removed (via endorsement of the Title Commitment) from
the Pro Forma Policy or, if endorsed and modified as set forth in this
Section 9.5, the Revised Pro Forma Policy at or prior to Closing (without any
requirement that Transferee object thereto) all references to claims arising out
of rights customarily and traditionally exercised for subsistence, cultural,
religious, access or gathering purposes, as provided for in the Hawaii
Constitution or the Hawaii Revised Statutes, all monetary liens (including all
mortgages or deed of trust liens or security interests or mechanic’s liens or
tax liens, other than the lien for ad valorem real property taxes and
assessments not due and payable as of the date of Closing relating to the
Property), and any other lien, lease, license, easement, restriction, covenant
or any other encumbrance that (A) arises pursuant to an instrument signed by
Owner, and (B) becomes an exception to or otherwise encumbers title after the
effective date of the Title Commitment but prior to Closing (an “Owner
Post-Commitment Encumbrance”) unless expressly permitted under this Agreement or
unless otherwise expressly approved in writing by Transferee.

 

In the event that any defect, lien, encumbrance, adverse claim or any other
matter, including any claim of easement not shown by the public records, or any
encroachments, encumbrances or matters of fact that would be shown by an
accurate survey but that are not shown on the Existing Survey, becomes an
exception to title after the effective date of the Title Commitment but prior to
Closing, other than the Owner Post-Commitment Encumbrances, if any, which Owner
Post-Commitment Encumbrances Owner shall be required to discharge and release
prior to Closing under the provisions of the preceding grammatical paragraph (a
“Post-Commitment Encumbrance”), Transferee may, at any time prior to Closing,
notify Owner in writing of its objection to such Post-Commitment Encumbrance. In
the event Transferee shall notify Owner of objections to any Post-Commitment
Encumbrance, Owner shall have the right, but not the obligation, within five (5)
days after receipt of Transferee’s objections (but not later than the date of
Closing), and at Owner’s cost, to notify Transferee in writing of Owner’s
agreement to reasonably attempt to cure such objections as soon as reasonably
practicable and in any event no later than the date three (3) days prior to
Closing (the “Cure Deadline”) to the specifications identified by Transferee in
such notification of objections, in which event Owner shall, upon giving such
notice, be obligated to use commercially reasonable efforts to effect such cure
prior to the Cure Deadline and to furnish Transferee with written evidence of
such cure prior to the Cure Deadline (including, if so specified by Transferee,
recorded releases and discharges of objectionable exceptions and including in
any event the Title Company’s written acceptance (by endorsement or otherwise)
of all modifications to the Pro Forma Policy (or, if applicable, Revised Pro
Forma Policy) required to reflect such release and discharges) reasonably
satisfactory to Transferee in its discretion. If Transferee shall have objected
to any such Post-Commitment Encumbrance but either (y) Owner shall not have
timely notified Transferee in writing of Owner’s agreement to attempt to cure
such objections prior to the Cure Deadline (or prior to Closing, if a
Post-Commitment Encumbrance shall become an exception to title after the Cure
Deadline but prior to Closing) to the satisfaction of Transferee, or (z) Owner
shall have notified Transferee in writing of Owner’s agreement to attempt to
cure such objections prior to the Cure Deadline (or prior to Closing, if a
Post-Commitment Encumbrance shall become an exception to title after the Cure
Deadline but prior to Closing) to the satisfaction of Transferee, but Owner
shall have failed to cure such objection prior to the Cure Deadline (or prior to
Closing, if a Post-Commitment Encumbrance shall become an exception to title
after the Cure Deadline but prior to Closing) to the satisfaction of Transferee,
then Transferee shall have the following options: (i) to accept, by written
notice to Owner and the Escrow Agent prior to the date of Closing (or on the
date of Closing in connection with Post-Commitment Encumbrances arising
subsequent to the Cure Deadline), a conveyance of the Property, subject to such
Post-Commitment Encumbrance (in which event, such Post-Commitment Encumbrance
shall constitute a Permitted Exception), and without reduction of the
Acquisition Price; or (ii) to terminate this Agreement prior to the date of
Closing (or on the date of Closing in connection with Post-Commitment
Encumbrances arising subsequent to the Cure Deadline). If Transferee fails to
timely deliver notice of election of one of the options in the preceding
sentence prior to the date of Closing (or on the date of Closing in connection
with Post-Commitment Encumbrances arising subsequent to the Cure Deadline),
Transferee will be deemed to have elected to terminate this Agreement. If
Transferee shall require endorsements to be added or the Pro Forma Policy and/or
Revised Pro Forma Policy to be otherwise modified as a condition to Transferee’s
approval and further if the Title Company shall agree in writing to the same,
prior to Closing, then the Pro Forma Policy and/or Revised Pro Forma Policy, as
applicable, as so endorsed and modified shall constitute the Revised Pro Forma
Policy.

  

 
14

--------------------------------------------------------------------------------

 

 

If this Agreement shall be terminated as set forth in this Section 9.5, upon
such termination the Earnest Money shall be returned to Transferee and the
escrow fees of the Escrow Agent shall be paid 50-50 by the parties (which
obligations shall survive the termination of this Agreement), and thereafter
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement.

 

9.6     SURVEY OBJECTIONS. Transferee shall have until the expiration of the
Investigation Period to review the configuration, area and survey status of the
Property and the survey, all of which must be satisfactory to Transferee in its
discretion. If Transferee shall be dissatisfied with the configuration, area or
survey status of the Property in any manner, including any matter contained on
the survey or the certification of the surveyor, Transferee may, prior to the
end of the Investigation Period (or, if applicable, such later date as
Transferee may be permitted to exercise any option to terminate this Agreement
under Section 9.5), elect to terminate this Agreement. Any matter of survey
shown on the survey, in the event Transferee shall not elect to terminate this
Agreement prior to the end of the Investigation Period (or, if applicable, such
later date as Transferee may be permitted to exercise any option to terminate
this Agreement under Section 9.5), shall constitute a Permitted Exception and
Transferee shall accept a conveyance of the Property subject to the matters
shown on the survey; provided that roads, paths, utility facilities and similar
matters of fact relating to the Land shown on the survey delivered to Transferee
as referenced in Section 3.2 and as may be shown on the survey shall be
informational purposes only with respect to existing features of the Land shall
not constitute Permitted Exceptions. If Transferee fails to timely deliver
notice of approval of the configuration, area and survey status of the Property
and the survey prior to the end of the Investigation Period (or, if applicable,
such later date as Transferee may be permitted to exercise any option to
terminate this Agreement under Section 9.5), Transferee will be deemed to have
elected to terminate this Agreement. Upon such termination the Deposit shall be
returned to Transferee and the escrow fees of the Escrow Agent shall be paid 50%
by each of the parties (which obligations shall survive the termination of this
Agreement), and thereafter neither party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement.

  

 
15

--------------------------------------------------------------------------------

 

 

9.7     AS-IS. EXCEPT FOR THE REPRESENTATIONS OF OWNER EXPRESSLY SET FORTH IN
SECTION 7 ABOVE, TRANSFEREE ACKNOWLEDGES, REPRESENTS, WARRANTS, COVENANTS AND
AGREES THAT, AS A MATERIAL INDUCEMENT TO OWNER TO EXECUTE AND ACCEPT THIS
AGREEMENT AND IN CONSIDERATION OF THE PERFORMANCE BY OWNER OF ITS DUTIES AND
OBLIGATIONS UNDER THIS AGREEMENT, NEITHER OWNER, NOR ANY OFFICER, DIRECTOR,
PARTNER, SHAREHOLDER, MEMBER, MANAGER, EMPLOYEE, AGENT OR AFFILIATE OF OWNER,
NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
MANAGERS, MEMBERS, AGENTS OR AFFILIATES (COLLECTIVELY, THE “OWNER PARTIES”), HAS
MADE, AND THAT OWNER AND THE OWNER PARTIES DO NOT MAKE AND SPECIFICALLY NEGATE
AND DISCLAIM, ANY STATEMENT, WARRANTY, REPRESENTATION, PROMISE OR GUARANTY
(WHETHER ORAL OR IN WRITING) OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR
WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT LIMITATION: (1) THE EXISTENCE OF
HAZARDOUS SUBSTANCES OR MOLD UPON THE PROPERTY OR ANY PORTION THEREOF; (2)
GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE
CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE
WITHDRAWAL OF WATER AND FAULTING; (3) WHETHER OR NOT AND TO THE EXTENT TO WHICH
THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY, SPECIAL
FLOOD HAZARD OR NATURAL HAZARD AREA; (4) DRAINAGE; (5) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF
ANY UNDERSHORING; (6) USAGES OF ADJOINING PROPERTIES; (7) THE VALUE, COMPLIANCE
WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY,
DESCRIPTION, DURABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL
OR FINANCIAL CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, OR ANY RIGHTS OR
CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF
INCLUDING, WITHOUT LIMITATION, WHETHER OR NOT THE PROPERTY COMPLIES WITH THE
REQUIREMENTS OF TITLE III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, 42
U.S.C. §§ 12181-12183, 12186(B)-12189 AND RELATED REGULATIONS; (8) THE PRESENCE
OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY; (9)
THE SQUARE FOOTAGE OF THE REAL PROPERTY; (10) IMPROVEMENTS AND INFRASTRUCTURE,
IF ANY, (11) DEVELOPMENT RIGHTS AND EXTRACTIONS; (12) WATER OR WATER RIGHTS;
(13) THE DEVELOPMENT POTENTIAL FOR THE PROPERTY; (14) THE ABILITY OF TRANSFEREE
TO REZONE THE PROPERTY OR CHANGE THE USE OF THE PROPERTY; (15) THE ABILITY OF
TRANSFEREE TO ACQUIRE ADJACENT PROPERTIES; (16) THE EXISTENCE AND POSSIBLE
LOCATION OF ANY UNDERGROUND UTILITIES; (17) THE EXISTENCE AND POSSIBLE LOCATION
OF ANY ENCROACHMENTS; (18) WHETHER THE IMPROVEMENTS WERE BUILT, IN WHOLE OR IN
PART, IN COMPLIANCE WITH APPLICABLE BUILDING CODES; (19) THE STATUS OF ANY
LIFE-SAFETY SYSTEMS IN THE IMPROVEMENTS; (20) THE CHARACTER OF THE NEIGHBORHOOD
IN WHICH THE PROPERTY IS SITUATED; (21) THE CONDITION OR USE OF THE PROPERTY OR
COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS; AND(OR) (22) THE MERCHANTABILITY OF THE
PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (TRANSFEREE
AFFIRMING THAT TRANSFEREE HAS NOT RELIED ON OWNER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT OWNER MAKES NO
WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE). TRANSFEREE
ACKNOWLEDGES AND AGREES THAT TRANSFEREE IS OBLIGATED TO AND HAS CONDUCTED ITS
OWN INVESTIGATIONS AND STUDIES OF THE PROPERTY AND ALL ASPECTS THEREOF,
INCLUDING WITHOUT LIMITATION THE PROPERTY’S CHARACTERISTICS, ITS PHYSICAL
CONDITION (INCLUDING ANY PATENT OR LATENT DEFECTS THEREIN), ALL LEGAL
REQUIREMENTS APPLICABLE THERETO, THE OPERATION AND USE THEREOF, THE
ENVIRONMENTAL CONDITION OF THE PROPERTY AND ALL MATTERS DESCRIBED IN THE
PRECEDING SENTENCE. TRANSFEREE AGREES THAT TRANSFEREE IS ACQUIRING THE PROPERTY
IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS, WHERE IS”, WITH ALL
DEFECTS, FAULTS AND LIABILITIES, PATENT OR LATENT.

  

 
16

--------------------------------------------------------------------------------

 

 

TRANSFEREE HAS REQUESTED THAT OWNER FURNISH TRANSFEREE WITH CERTAIN STUDIES,
REPORTS AND OTHER INFORMATION IN OWNER’S POSSESSION WITH RESPECT TO THE
PROPERTY, INCLUDING ENVIRONMENTAL STUDIES AND SURVEYS. AS AN ACCOMMODATION TO
TRANSFEREE, OWNER HAS AGREED TO FURNISH TO TRANSFEREE SUCH INFORMATION;
PROVIDED, HOWEVER, TRANSFEREE HEREBY ACKNOWLEDGES AND AGREES THAT OWNER IS
MAKING ABSOLUTELY NO REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT TO ANY
SUCH STUDIES, REPORTS OR INFORMATION PROVIDED BY OWNER TO TRANSFEREE. TRANSFEREE
ACKNOWLEDGES AND AGREES THAT TRANSFEREE SHALL BE REQUIRED TO VERIFY THE ACCURACY
AND DETAILS OF ALL SUCH STUDIES, REPORTS AND INFORMATION SO PROVIDED BY OWNER TO
TRANSFEREE IN SUCH MANNER AS TRANSFEREE DEEMS APPROPRIATE. NO REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT, EXPRESS OR IMPLIED, OF OWNER SHALL SURVIVE THE
CONVEYANCE OF TITLE EXCEPT THOSE, IF ANY, WHICH ARE HEREIN SPECIFICALLY STATED
TO SURVIVE THE CLOSING.

 

THE ACQUISITION OF THE PROPERTY BY TRANSFEREE SHALL BE CONCLUSIVE EVIDENCE THAT
(A) TRANSFEREE HAS FULLY AND COMPLETELY INSPECTED (OR HAS CAUSED TO BE FULLY AND
COMPLETELY INSPECTED) THE PROPERTY, AND (B) TRANSFEREE ACCEPTS THE PROPERTY AS
BEING IN GOOD AND SATISFACTORY CONDITION AND SUITABLE FOR TRANSFEREE’S PURPOSES.

  

 
17

--------------------------------------------------------------------------------

 

 

10.     COOPERATION. Owner shall reasonably cooperate with Transferee in the
exercise of Transferee’s due diligence by making information available, but
without obligation to undertake any testing or investigation.

 

11.     CONDUCT PRIOR TO CLOSING. From and after the Effective Date and until
the date of Closing, Owner covenants and agrees as follows:

 

11.1     Owner shall use reasonable efforts to operate and maintain the Property
in a manner generally consistent with the manner in which Owner is operating and
maintaining the Property as of the date hereof. Owner shall maintain the
topography and contours of the Property substantially in its current “as is”
condition. Owner shall not designate or agree to the designation of any further
portions of the Land as “Important Agricultural Land”, Owner shall not initiate
any change or agree to any change in the zoning classification and status of the
Property, and Owner shall not take or consent to any other actions that might
reasonably be expected to diminish the value of the Land. Owner shall not use
the Land for any purpose other than what is consistent with its existing
agricultural activities on the Land. Owner shall not alter any of the surfaces
of the roads or any of the other Improvements, other than as reasonably
necessary to maintain the roads, the other Improvements and the Land in their
current “as is” condition. Owner shall not construct or install any new
improvements on the Land, including any fuel stations, fertilizer tanks or
storage infrastructure. Owner shall not use or permit the use of pesticides,
herbicides and other chemicals on the Property except the existing types and by
the existing methods of application of such chemicals associated with the
agricultural activities of Owner or the tenants under the Leases; provided that
all such chemicals shall be applied in accordance with label instructions and
applicable laws and codes.

 

11.2     Owner shall not enter into any contract affecting the Property that
cannot be terminated with respect to the Property at Closing without cost,
penalty or premium to Transferee. Owner shall promptly deliver to Transferee a
copy of any tax bill, notice of assessment, or notice of change in a tax rate
affecting the Property, any notice or claim of violation from any governmental
authority, any notice of any taking affecting or relating to the Property, any
notice by any party to any easement or restriction relating to the Property, or
any other similar notice affecting or relating to the Property. Owner shall not
apply for or consent to any change or modification with respect to zoning,
development or use of the Property.

  

 
18

--------------------------------------------------------------------------------

 

 

11.3     Owner shall use commercially reasonable efforts to conduct its
operations on the Property so as not to give rise to the potential for liability
or the incurrence of costs under any Environmental Law. Owner shall notify
Transferee as soon as possible of any change for which Owner receives notice or
of which Owner becomes aware in the environmental condition of the Property,
which change may give rise to the potential for liability or costs under any
environmental law. Such changes shall include, but shall not be limited to, the
discovery of a present or historical release of Hazardous Materials into the
environment.

 

12.     CLOSING DELIVERIES; OBLIGATIONS AT CLOSING. At Closing, Owner and
Transferee, as appropriate, shall deliver to Escrow Agent or its designee the
Acquisition Price as provided under Section 2.4 and the following documents,
fully executed and in recordable form as applicable, and, in the event that such
party fails to do so it shall be in default under this Agreement, and the other
party, at its election, may terminate this Agreement and pursue, in its
discretion, all applicable remedies as set forth in this Agreement:

 

12.1     AFFIDAVIT. An executed Owner’s Affidavit (the “Owner’s Affidavit”).

 

12.2     ASSIGNMENT AND ASSUMPTION OF LEASES. Executed Assignment and Assumption
of Leases in the form set forth in Exhibit 6 attached hereto (the “Assignment
and Assumption of Leases”). The Leases may be assigned with five (5) Assignment
and Assumption of Leases, one for each Lease.

 

12.3     ESTOPPEL CERTIFICATE. A tenant estoppel certificate from each of the
Tenants dated no more than thirty (30) days prior to Closing. Such tenant
estoppel certificates shall reasonably conform to the form set forth on
Exhibit 5 attached hereto (the “Estoppel Certificate”). Owner shall promptly
deliver such form of Estoppel Certificate to each of the Tenants after Owner’s
receipt of the same from Transferee. Owner shall promptly deliver copies of the
Estoppel Certificates as executed by Tenants after Owner’s receipt of each
particular Estoppel Certificate. Such Estoppel Certificates described in this
Section 12.3, if received by Owner, shall be delivered no later than the
Closing.

 

12.4     WITHHOLDING CERTIFICATES. Written certifications (the “Withholding
Certificates”) and dated no earlier than ten (10) days prior to Closing, which
certification shall be in compliance with both (a) the Tax Reform Act of 1984
(the “Act”) and the regulations thereunder that are imposed by the Foreign
Investment in Real Property Tax Act (“FIRPTA”) and certifying that whether Owner
is a person or entity subject to withholding under FIRPTA, the Act, and (b) the
Hawaii Real Property Tax Act and the regulations thereunder (“HARPTA”) and
certifying that whether Owner is a person or entity subject to withholding under
HARPTA. In the event that Owner shall be unable to deliver a FIRPTA Certificate
or the HARPTA Certificate, Transferee shall withhold from the sales proceeds
payable to Owner at Closing such amount as is required by federal and state
taxing authorities for purposes of income tax withholding, and pay such amounts
to the proper authorities. Transferee shall cooperate with Owner in determining
the proper amounts to withhold.

  

 
19

--------------------------------------------------------------------------------

 

 

12.5     RECERTIFICATION. A recertification of the representations, warranties
and covenants made by Owner in this Agreement dated as of Closing and set forth
on Exhibit 7 attached hereto (the “Owner’s Certificate”).

 

12.6     DOCUMENTS RESPECTING POLICY. All evidence of authority documents
sufficient to permit the Title Company to issue Transferee’s Title Policy in
accordance with the Pro Forma Policy or Revised Pro Forma Policy, if applicable.

 

12.7     WARRANTY DEEDS. A warranty deed or deeds for the Property in the form
set forth on Exhibit 8 attached hereto (the “Warranty Deed”). Title to the
Property may be conveyed with five (5) Warranty Deeds, one for each tax map key
parcel.

 

12.8     BILL OF SALE. A Bill of Sale for the Personal Property in the form set
forth on Exhibit 9 (the “Bill of Sale”).

 

12.9     ASSIGNMENT AND ASSUMPTION OF CONTRACTS, AND OTHER INTANGIBLE PROPERTY.
An Assignment and Assumption of Contracts, and Other Intangible Property in the
form set forth on Exhibit 10 (the “Assignment and Assumption of Contracts, and
Other Intangible Property”).

 

12.10     CONVEYANCE TAX CERTIFICATE. A Conveyance Tax Certificate in the form
required under applicable law (the “Conveyance Tax Certificate”).

 

12.11     BULK SALE REPORT. A Report of Bulk Sale and Transfer, State of Hawaii
Form G-8A, dated no earlier than two (2) days before the Closing Date, bearing
the certification of the Director of Taxation of the State of Hawaii that the
Report has been filed and that all taxes, penalties and interest payable by the
Owner have been paid.

 

12.12     PERMITS AND FILES. Deliver to Transferee the permits, if any, in the
possession of Owner or Owner’s agents, together with such property files and
records which are material in connection with the continued operation,
maintenance and management of the Property.

 

12.13     ADDITIONAL DOCUMENTS. Deliver such additional documents, if any, as
shall be reasonably required to consummate the transaction contemplated by this
Agreement, including written terminations of any contracts permitted prior to
Closing under Section 11.

 

12.14     POSSESSION. Deliver to Transferee possession and occupancy of the
Property, free and clear of possessory or occupancy rights, whether legal
encumbrances or encumbrances on realty, and otherwise free and clear of all
other liens, encumbrances and exceptions except only the Permitted Exceptions.

 

The deliverables set forth in subsections 12.1 through 12.13 of this Section 12
shall be placed by Owner in escrow with Title Company two (2) business days
prior to the date of Closing, to be recorded and otherwise distributed as
appropriate at Closing (or, if Closing shall not occur, to be returned to Owner
as directed by the parties).

  

 
20

--------------------------------------------------------------------------------

 

 

13.     BROKERS. Each party warrants and represents that no broker, finder, or
other person is entitled to a commission, finder’s fee or other compensation in
connection with this Agreement. Each party shall indemnify and hold harmless the
other from any and all claims, liabilities, losses, damages, costs and expenses,
including, but not limited to, reasonable attorneys’ fees, arising from the
claims of any broker, finder or other person for such compensation, arising by,
under or through such party. The provisions of this Section 13 shall survive
Closing or the earlier termination of this Agreement.

 

14.     CONDITIONS PRECEDENT.

 

14.1     TRANSFEREE’S RIGHTS. Transferee shall have no obligation to close this
transaction unless the conditions hereinafter set forth in this Section 14.1
shall have been satisfied or have been waived in writing by Transferee. Such
conditions are:

 

14.1.1     OWNER’S DOCUMENTS. Owner shall have executed all of the documents
described in Section 12 that contemplate execution by Owner.

 

14.1.2     DOCUMENT DELIVERIES. Owner shall have delivered to Transferee the
items listed in Section 12.

 

14.1.3     COVENANTS REPRESENTATIONS AND WARRANTIES. All of the covenants,
representations and warranties of Owner as set forth in Section 7 are true,
correct and complete in all material respects, or, with respect to the
covenants, have not been breached by Owner.

 

14.1.4     PERFORMANCE. Owner shall have performed all of its obligations under
this Agreement.

 

14.1.5     STATUS AND CONDITION. The status and condition of the Property shall
not have changed in a manner which materially adversely affects Transferee’s
intended use of the Property, in Transferee’s sole and absolute discretion.

 

14.1.6     BOARD APPROVAL. On or before expiration of the Investigation Period,
the board of directors of Transferee’s general partner, in its sole discretion,
shall have approved of the acquisition of the Property. Notwithstanding anything
to the contrary in this Agreement, if the board of directors of Transferee’s
general partner fails to approve of the acquisition of the Property on or before
such date, Transferee may terminate this Agreement and receive a refund of the
Deposit.

 

14.1.7     TRANSFEREE’S TITLE POLICY. Transferee shall be able to obtain, for
the applicable premium and subject to Owner’s payment of its share of such
premium under Section 6, the Title Policy from the Title Company, in the full
amount of the Acquisition Price, insuring the title in and to the Property
subject only to the Permitted Exceptions and in the form of the Pro Forma Policy
or, if endorsed and modified as set forth in Section 9.5, the form of the
Revised Pro Forma Policy as required to be modified and as finally acceptable to
Transferee under Section 9.5.

 

14.1.8     LEASES AND CONTRACTS; ESTOPPELS. The Leases and Contracts are in full
force and effect, without default by any party, and are assigned to Transferee
at Closing. The Leases shall require Keaau Macadamia IV Corporation, or other
contracted party, to annually replant macadamia nut trees to Transferee’s
reasonable satisfaction. All tenants, licensee and lenders have provided
estoppel certificates acceptable to Transferee (or on such form as required
under any such tenant lease, license or lender’s loan agreement), and dated not
greater than thirty (30) days prior to the Closing Date.

  

 
21

--------------------------------------------------------------------------------

 

 

14.1.9     MACADAMIA TREES AND WINDBREAK TREES. All Trees shall be conveyed,
assigned, transferred to Transferee, free and clear of any third party rights.

 

14.1.10     ENVIRONMENTAL REPORT. Transferee shall have received a satisfactory
Environmental Report of the Property.

 

14.1.11     TRANSFEREE’S LOAN. Transferee’s lender shall have deposited the
Acquisition Price and all closing costs into Escrow.

 

14.2     OWNER’S RIGHTS. Owner shall have no obligation to close this
transaction unless Transferee performed all of its material obligations under
this Agreement.

 

15.     TERMINATION AND DEFAULT.

 

15.1     TRANSFEREE’S DEFAULT. Subject to all of the conditions set forth in
this Agreement, if Transferee fails to purchase the Property on Closing in
accordance with the terms of this Agreement as a result of Transferee’s default,
and Owner is not then in default under this Agreement, then Owner shall have the
right to receive the Deposit from the Escrow Agent as liquidated damages as
Owner’s sole and exclusive remedy in full settlement of any claim for damages at
law, in equity, or otherwise. Owner and Transferee acknowledge the difficulty of
determining actual damages in the event of a default by Transferee, that it is
impossible to more precisely estimate Owner’s damages upon such a default, that
the return or retention of the Deposit is not intended as a penalty but as full
liquidated damages and that such amount constitutes a good faith estimate of
Owner’s potential damages arising from a material default. Owner hereby waives
any right of specific performance against Transferee.

 

15.2     OWNER’S DEFAULT. Subject to all of the conditions set forth in this
Agreement, in the event that this Agreement is not consummated by Closing Date
due to the default of Owner, and Transferee is not then in default under the
Agreement, then Transferee’s sole and exclusive remedy shall be to elect either:
(i) terminate this Agreement by providing written notice to Owner within five
(5) Business Days following the scheduled Closing, whereupon the Title Company
is irrevocably instructed to refund the Deposit, any interest earnings thereon
and all other sums deposited by Transferee on account of the Purchase Price to
Transferee and be entitled to pursue all remedies available at law or equity,
including but not limited to reimbursement from Owner of Transferee’s
out-of-pocket due diligence costs and Transferee’s reasonable legal fees with
respect to this Agreement; (ii) consummate the transaction contemplated hereby
in accordance with the terms of this Agreement and be entitled to pursue all
remedies available at law or equity; or (iii) specifically enforce this
Agreement by filing an action for specific performance in accordance with the
laws of the State of Hawaii, which action for specific performance shall be
filed, if at all, within thirty (30) days after the Closing Date. Subject to the
foregoing, Transferee hereby waives its right to commence an action for
consequential, punitive or special damages. Failure of Transferee to make the
foregoing election within the foregoing five (5) Business Day period shall be
deemed an election by Transferee to terminate this Agreement and receive from
the Title Company the Deposit, whereupon Owner and Transferee will have no
further rights or obligations under this Agreement, except with respect to the
surviving obligations.

  

 
22

--------------------------------------------------------------------------------

 

 

16.     RISK OF LOSS; CASUALTY. In the event of the damage or destruction of all
or any material part of either the value of the Property or land area of the
Land prior to Closing, Owner may, to the extent of any available insurance
proceeds but otherwise at its cost, repair and replace any damaged or destroyed
structures and otherwise restore the Property as soon as practicable and in any
event prior to Closing, but if, as of Closing, any such damage or destruction
remains unrepaired, unreplaced or unrestored, then if such damage or destruction
(i) shall have rendered 5% or more of the area of the Land unusable (in
Transferee’s reasonable judgment) for the growing of crops, or (ii) shall
materially and adversely affect access to the Land (in Transferee’s reasonable
judgment), Transferee at its option, exercisable by written notice to Owner
(such notice to be given in any event no more than thirty (30) days after Owner
shall have requested in writing that Transferee exercise such option), may
terminate this Agreement, whereupon neither party will have any further
obligations hereunder (and the Deposit shall be refunded and returned to
Transferee); provided, however, that unless this Agreement shall be terminated
pursuant to the preceding clause, the parties shall continue under this
Agreement, and unless and except to the extent Owner shall have replaced and
repaired the damaged or destroyed structures and otherwise restored the
Property, the Acquisition Price payable at Closing shall be adjusted by the
reasonably estimated (by Transferee and Owner) cost of completing such repairs,
replacements and/or restoration required as a result of such damage or
destruction.

 

17.     NOTICES. All notices, consents, approvals, waivers, and elections which
any party shall be required or shall desire to make or give under this Agreement
shall be in writing and shall be sufficiently made or given only when sent by
(a) certified mail, return receipt requested, (b) prepaid overnight delivery
service with proof of delivery, or (c) electronic transmission with hard copy to
follow as confirmation of receipt, addressed:

 

to Owner:

Geyser Asset Management. Inc.

PO Box 251
Dexter, MI 48130
Attention:     Jenni Tingley

Telephone:    (734) 426-2901

Facsimile:       (734)  619-6833

 

with a copy to:

 

 

Jackson DeMarco Tidus Peckenpaugh

2030 Main Street, 12th Floor
Irvine, CA 92614

Attn: Jason Belice, Esq.
Facsimile (949) 752-0597

 

 
23

--------------------------------------------------------------------------------

 

 

to Transferee:

Royal Hawaiian Orchards, L.P.
688 Kinoole Street, suite 121
Hilo, HI 96720
Attention:      Scott Wallace

Telephone:    (808) 969-8055

Facsimile:       (808) 969-8132

 

with a copy to:

 

Cades Schutte LLP
1000 Bishop Street, 10th Floor
Honolulu, Hawaii 96813

Attention:      Lori K. Amano

Telephone:    (808) 521-9214

Facsimile:       (808) 540-5034



 

 

toEscrowAgent:

Title Guaranty Escrow Services, Inc.
235 Queen Street
Honolulu, Hawaii 96813     

Attention:      Jeremy Trueblood

Telephone:    (808) 521-0208

Facsimile:       (808) 521-0280

 

or to such other address as any party hereto shall designate by like notice
given to the other parties hereto. Notices, consents, approvals, waivers and
elections given or made as aforesaid shall be deemed to have been given and
received on the third business day following the post marked date of the mailing
thereof as aforesaid, or on the next business day following delivery to an
overnight delivery service or upon electronic confirmation of receipt by the
sending party’s facsimile machine if sent by electronic transmission. Any
notices may be sent on behalf of either party by such party’s counsel.

 

18.     MISCELLANEOUS.

 

18.1     ENTIRE AGREEMENT. This Agreement, together with the Exhibits and
Schedules referenced herein, integrates and supersedes all other oral or written
agreements and understandings of the parties and comprises the entire agreement
among them with regard to the matters herein. This Agreement may not be changed
except in writing, signed by both parties to this Agreement.

 

18.2     NON-WAIVER. No waiver of any rights or obligations hereunder shall be
deemed to have occurred unless in writing signed by the party against whom such
waiver is asserted and no waiver shall be deemed a waiver of any other or
subsequent rights or obligations.

 

18.3     COUNTERPART SIGNATURES. This Agreement may be executed in any number of
counterparts, which counterparts when considered together shall constitute a
single, binding, valid and enforceable Agreement.

  

 
24

--------------------------------------------------------------------------------

 

 

18.4     SCHEDULES: EXHIBITS. All of the Schedules and Exhibits referenced in
this Agreement are hereby incorporated into this Agreement.

 

18.5     TIME OF THE ESSENCE. Time is of the essence with regard to the
provisions of this Agreement.

 

18.6     GENDER AND HEADINGS. Words used herein in the singular shall include
the plural and words in the masculine shall include word in the feminine or
neuter gender where the text of this Agreement so requires. The descriptive
paragraph headings are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions of this Agreement.

 

18.7     CHOICE OF LAW. This Agreement shall be interpreted according to the
laws of the State of Hawaii.

 

18.8     LITIGATION: VENUE. In the event there is any litigation arising out of
this Agreement, the prevailing party shall be entitled to recover all costs
incurred in connection therewith including, but not limited to, attorneys’ fees
and costs incurred on appeal. The venue of any litigation arising out of this
Agreement shall be in Honolulu, Hawaii.

 

18.9     SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

18.10     DEADLINES ON NON-BUSINESS DAYS. In the event any deadline specified
herein falls on a day which is not a regular business day, then the deadline
shall be extended to the end of the next following regular business day.

 

18.11     CONFIDENTIALITY. Owner acknowledges that Transferee has obligations
under state and federal securities laws to make public announcements regarding
this Agreement and the transactions contemplated hereby upon the occurrence of
certain events, including if information about the transaction becomes known to
persons other than the parties’ respective agents, employees, contractors,
attorneys, and accountants with a need to know and who are subject to an
obligation of confidentiality to the Owner or Transferee, as applicable (the
“Authorized Persons”). Therefore, except as required by law or until Transferee
has filed the terms of this Agreement with the Securities and Exchange
Commission, neither party shall disclose to any person publicly or privately the
existence of this Agreement or the transactions contemplated hereby except to an
Authorized Person. Further, until the date that Owner has filed this Agreement
with the Securities and Exchange Commission, each party shall require its
Authorized Persons to conduct their activities in a confidential manner such
that the existence of this Agreement and the transactions contemplated by this
Agreement remain confidential. Owner shall notify Transferee promptly if Owner
becomes aware that information regarding this Agreement or the transactions
contemplated hereby has been disclosed to or otherwise become known by persons
other than the Authorized Persons. Transferee and Owner further agree that,
prior to Closing, no publicity or press release to the general public with
respect to this transaction shall be made by either party without the prior
written consent of the other party, provided that such prohibition as to
publicity shall not apply to disclosures made by Transferee as it deems prudent
to comply with laws applicable as a result of its status as a publicly traded
company.

  

 
25

--------------------------------------------------------------------------------

 

 

18.12     MARKETING. Owner agrees not to solicit or receive any offers for the
Property or market or show the Property to any other prospective buyers, and to
deal exclusively with Transferee with respect to the Property, during the period
commencing with the Effective Date through the earlier of the termination of
this Agreement or Closing, as applicable.

 

18.13     ASSIGNMENT. Transferee shall have the right, without Owner’s consent,
to assign this Agreement to any third party or other entity, and such assignment
shall operate to release Transferee from any and all liability to Owner under
this Agreement.

 

[The remainder of this page is intentionally left blank]

 

 
26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Owner and Transferee have caused this Agreement to be
executed as of the Effective Date.

 

 

OWNER 

 

 

 

 

GEYSER ASSET MANAGEMENT, INC.,

  a Delaware corporation, as Agent for the Tenant in Common Investors listed on
Schedule I

 

 

 

 

 

 

 

By: 

/s/ Russell Geyser 

 

Name: 

Russell Geyser 

 

Title: 

President 

 

 

 

        TRANSFEREE         ROYAL HAWAIIAN ORCHARDS, L.P.,   a Delaware limited
partnership       By: ROYAL HAWAIIAN RESOURCES, INC.,   a Hawaii corporation,
its managing general partner         By: /s/ Scott Wallace   Name: Scott Wallace

 

Title: 

President 

 

 
27

--------------------------------------------------------------------------------

 

 SCHEDULE I

 

TIC Keaau Hawaii Units, LLC

TIC Keaau Hawaii 1, LLC

TIC Keaau Hawaii 2, LLC

TIC Keaau Hawaii 3, LLC

TIC Keaau Hawaii 4, LLC

TIC Keaau Hawaii 5, LLC

TIC Keaau Hawaii 6, LLC

TIC Keaau Hawaii 7, LLC

TIC Keaau Hawaii 8, LLC

TIC Keaau Hawaii 9, LLC

TIC Keaau Hawaii 10, LLC

TIC Keaau Hawaii 11, LLC

TIC Keaau Hawaii 12, LLC

TIC Keaau Hawaii 13, LLC

TIC Keaau Hawaii 14, LLC

TIC Keaau Hawaii 15, LLC

TIC Keaau Hawaii 16, LLC

TIC Keaau Hawaii 17, LLC

TIC Keaau Hawaii 18, LLC

  

 
SCHEDULE 1 – PAGE 1 OF 1

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

SCHEDULE OF CONTRACTS

 

To Be Supplied By Owner

 

 

 
 EXHIBIT 1 – PAGE 1 OF 1

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.1

 

LEGAL DESCRIPTION

 

TMK (3) 1-6-001-008

 

 

This exhibit consists of a legal description of a parcel of land situate at
Keaau, District of Puna, Island and County of Hawai'i, State of Hawaii,
containing 174.885 acres, more or less.

 

 

 
EXHIBIT 2.1 – PAGE 1 OF 1

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.2

 

LEGAL DESCRIPTION

 

TMK (3) 1-6-001-019

 

 

This exhibit consists of a legal description of a parcel of land situate at
Keaau, District of Puna, Island and County of Hawaii, State of Hawaii,
containing 118.911 acres, more or less.

 

 

 
EXHIBIT 2.2 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.3

 

LEGAL DESCRIPTION

 

TMK (3) 1-6-001-028

 

 

This exhibit consists of a legal description of a parcel of land situate at
Keaau, District of Puna, Island and County of Hawaii, State of Hawaii,
containing 183.644 acres, more or less.

 

 

 
EXHIBIT 2.3 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.4

 

LEGAL DESCRIPTION

 

TMK (3) 1-6-001-032

 

 

This exhibit consists of a legal description of a parcel of land situate at
Keaau, District of Puna, Island and County of Hawaii, State of Hawaii,
containing 141.32 acres.

 

 

 
EXHIBIT 2.4 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.5

 

LEGAL DESCRIPTION

 

TMK (3) 1-6-001-033

 

 

This exhibit consists of a legal description of a parcel of land situate at
Keaau, District of Puna, Island and County of Hawaii, State of Hawaii,
containing 117.352 acres, more or less.

 

 

 
EXHIBIT 2.5 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3

 

INITIAL DUE DILIGENCE LIST

 

 

Operating Information

 

1.

Listing of capital expenditures for the Property, during Owner’s period of
Ownership.

 

2.

Copies of real estate tax bills (including special assessments) for the Property
for the past three years).

 

Building Information

 

1.

All reports relating to physical and structural condition of the Property,
including, without limitation, engineer, mechanical, roof, environmental,
archaeological, geotechnical, seismographic and concerning compliance with the
Americans with Disabilities Act, that are in Owner’s possession will be made
available to Transferee.

 

2.

MAI, SRA or other formal appraisals of the Property, if any, completed during
Owner’s period of Ownership, if in Owner’s possession.

 

Miscellaneous

 

1.

Copies of any notices of violations of any federal, state, municipal or health,
fire, building, zoning, safety, environmental protection or other applicable
codes, laws, rules, regulations or ordinances relating or applying to the
Property.

 

 
EXHIBIT 3 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4

 

SCHEDULE OF LEASES

 

This exhibit consists of Owner’s list of leases on the Real Property.

 

 

 
EXHIBIT 4 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5

 

TENANT ESTOPPEL CERTIFICATE

 

Form of Lessee Estoppel Certificate [to be separate for each Lease]

 

 

(“Purchaser”)

Dated: as of ______ ___, 2015

 

 

Re:     That certain Amendment and Restatement of Lease made as of December 27,
2001, but effective as of January 1, 2001 (the “Lease”) by and between the
Tenant in Common Investors listed on the attached Schedule I, collectively, as
Lessor, and KM Operating Partnership, a Delaware general partnership, as Lessee,
with respect to the Premises (as defined in the Lease).

 

Ladies and Gentlemen:

 

The undersigned hereby acknowledges that Purchaser is acquiring fee simple title
to the Premises which is the subject of the Lease and the interest of the Lessor
under the Lease. The undersigned further acknowledges the right of Purchaser to
rely upon the statements and representations of the undersigned contained in
this Certificate and further acknowledges that the purchase of the Premises and
Lessor’s interest in the Lease will be made and entered into in material
reliance on this Certificate.

 

Defined terms used herein which are defined in the Lease shall have the meanings
ascribed to those terms in the Lease.

 

Given the foregoing, the undersigned Lessee hereby certifies and represents unto
Purchaser, its successors and assigns, with respect to the above described
Lease, a true and correct copy of which is attached as Exhibit A hereto, as
follows:

 

1.     The Lease is for a Term which commenced on January 1, 2001 (the
“Effective Date”) and expires on December 31, 2021, and has not been modified,
altered or amended in any respect and contains the entire agreement between
Lessor and Lessee, except as follows: 

 

(list amendments and modifications other than those, if any, attached to and
forming a part of the Lease as well as any verbal agreements, or write "None;"
there are no amendments if nothing is listed).

 

2.     As of the date hereof, the Annual Base Rent payable by Lessee under the
Lease is $                annually, subject to increases in Annual Base Rent as
provided in the Lease.

 

3.     No Annual Base Rent has been paid by Lessee in advance under the Lease
except for $          , which amount represents rent for the period beginning
_____________, and ending ___________, and Lessee has no charge or claim of
offset under said Lease or otherwise, against rents or other amounts due or to
become due thereunder. No "discounts", "free rent" or "discounted rent" have
been agreed to or are in effect except for: 

 

(none if nothing listed).

 

 
EXHIBIT 5 – PAGE 1 OF 3 

--------------------------------------------------------------------------------

 

 

4.     A Security Deposit of $     0.00 has been made and is currently being
held by Lessor.

 

5.     Lessee has no claim against Lessor for any deposit or prepaid rent except
as provided in Paragraphs 3 and 4 above.

 

6.     As of the date hereof, to the best of Lessee’s knowledge, the Lessor is
not in any respect in default in the performance of the terms and provisions of
the Lease, nor is there now any fact or condition which, with notice or lapse of
time or both, would become such a default.

 

7.     Lessee is not in any respect in default under the terms and provisions of
the Lease (nor is there now any fact or condition which, with notice or lapse of
time or both, would become such a default) and has not assigned, transferred or
hypothecated its interest under the Lease, except as follows:
(no defaults if nothing listed).

 

8.     Except as expressly provided in the Lease or in any amendment or
supplement to the Lease, Lessee: (i) does not have any right to renew or extend
the term of the Lease; (ii) does not have any option or preferential right to
purchase all or any part of the Premises or all or any part of the building or
premises of which the Premises are a part; and (iii) does not have right, title,
or interest with respect to the Premises other than as Lessee under the Lease.
There are no understandings, contracts, agreements, subleases, assignments, or
commitments of any kind whatsoever with respect to the Lease or the Premises
except as expressly provided in the Lease or in any amendment or supplement to
the Lease set forth in Paragraph 1 above, copies of which are attached hereto.

 

9.     The Lease is in full force and effect and Lessee has no defenses,
setoffs, or counterclaims against Lessor arising out of the Lease or in any way
relating thereto or arising out of any other transactions between Lessee and
Lessor.

 

10.     The current address to which all notices to Lessee as required under the
Lease should be sent is:

[please insert address]

 

“LESSEE”

 

KM OPERATING PARTNERSHIP, a Delaware general partnership

 

 

        By:                                         

              Name:

              Title:

  

 
EXHIBIT 5 – PAGE 2 OF 3 

--------------------------------------------------------------------------------

 

 

EXHIBIT 6

 

 

 

--------------------------------------------------------------------------------

Return by Mail ( ) Pickup ( ) To:

 

 

Document contains ___ pages.

--------------------------------------------------------------------------------

Tax Map Key No:

 

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is made and entered
into as of the ____ day of ________________, 2015 (the “Effective Date”), by and
between the entities listed on the attached Schedule I, each a Delaware limited
liability company (“Assignor”), and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware
limited partnership (“Assignee”).

 

W I T N E S S E T H:

 

For Ten Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby irrevocably
and unconditionally transfers, assigns and sets over unto Assignee, its
successors, legal representatives and assigns forever all of Assignor’s right,
title and interest in, to and under all of the five (5) Leases (each singularly,
a “Lease” and collectively, the “Leases”) represented by each Amendment and
Restatement of Lease made as of December 27, 2001, but effective as of January
1, 2001 scheduled in Exhibit A attached hereto by and between Assignor, as
Lessor and KM Operating Partnership, a Delaware general partnership, as Lessee,
pertaining to the real as more particularly described on Exhibit B attached
hereto and made a part hereto.

 

Assignees hereby expressly assume all of the obligations imposed upon Assignor
in, to and under the Leases which accrue from and after the Effective Date.

 

Assignor agrees that Assignor will make, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, assignments, notices of
assignments, transfers and assurances as Assignee shall from time to time
reasonably require, for the better assuring, conveying, assigning, transferring
and confirming unto Assignee the Leases, and the rights hereby conveyed or
assigned or intended now, or for carrying out the intention or facilitating the
performance of the terms of this Assignment, or registering or recording this
Assignment, provided same shall not result in any extra cost or liability to
Assignor.

  

 
EXHIBIT 6 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

Assignor agrees to indemnify, defend, and hold Assignee harmless for, from and
against any and all liabilities, claims, demands, damages, and causes of action
that may now or hereafter be made or asserted against Assignee arising out of or
related to any default by the “Lessor” under the Leases to the extent occurring
prior to the Effective Date.

 

Assignees agree to indemnify, defend, and hold Assignor harmless for, from and
against any and all liabilities, claims, demands, damages, and causes of action
that may now or hereafter be made or asserted against Assignor arising out of or
related to any default by the “Lessor” under the Lease to the extent occurring
on or after the Effective Date.

 

Assignees’ address for notices from the Lessee is:

 

 

____________________

____________________

____________________

 

 

This Assignment inures to the benefit of the parties hereto and their respective
successors and assigns.

 

This Assignment may be executed in any number of counterparts, which
counterparts, when considered together, shall constitute a single, binding,
valid and enforceable agreement.

 

IN WITNESS WHEREOF, Assignor and Assignees have executed this Assignment as of
the date first above written.

 

 

ASSIGNOR 

 

 

 

  ,  

 

a 

 

 

 

[Remaining TIC signature blocks to be inserted prior to execution]

 

 

 
EXHIBIT 6 – PAGE 2 OF 4

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE

 

 

 

 

ROYAL HAWAIIAN ORCHARDS, L.P.,  

  a Delaware limited partnership

 

 

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 
EXHIBIT 6 – PAGE 3 OF 4 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

[To Be Attached]

 

 

 

 

 

 

 

 

EXHIBIT B

 

[To Be Attached]

 

 

 

 

 
EXHIBIT 6 – PAGE 4 OF 4 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7

 

OWNER’S CERTIFICATE

 

 To: 

Royal Hawaiian Orchards, L.P. 

 

 

 

 

 

 

 

 

 

 

Attention: 

 

 

 

Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“Transferee”), is
acquiring from Geyser Asset Management, Inc., a Delaware corporation, as Agent
on behalf of the Tenant in Common investors (“Owner”) certain property located
in Keaau, Hawaii (the “Property”) pursuant to that certain Acquisition
Agreement, dated as of the ____ day of ____________, 2015 (the “Agreement”) and
that in connection therewith, Transferee and its successors and assigns, may
rely upon the truth and accuracy of the information contained in this
Certificate in acquiring the Property. Any term used herein which is capitalized
but not otherwise defined shall have the meaning set forth in the Agreement.

 

Owner represents and warrants to Transferee that all representations and
warranties of Owner under the Agreement are true and correct in all material
respects as of the Closing Date (except as the same may have been changed as
disclosed on Schedule 1 attached hereto and incorporated herein by this
reference).

 

Dated as of the _____ day of __________________, 2015.

 

 



 

OWNER

 

 

 

 

GEYSER ASSET MANAGEMENT, INC.,

  a Delaware corporation, as Agent for the Tenant in Common Investors

 

 

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 



 

 
EXHIBIT 7 – PAGE 1 OF 1

--------------------------------------------------------------------------------

 



 

EXHIBIT 8

 

 

 









--------------------------------------------------------------------------------



Return by Mail ( ) Pickup ( ) To:

 

 





Document contains ___ pages.



--------------------------------------------------------------------------------



Tax Map Key No:

 

 

WARRANTY DEED; CONVEYANCE OF TREES

 

KNOW ALL BY THESE PRESENTS:

 

That __________________ (collectively, the “Grantors”), whose principal place of
business and post office address is at ______________, for and in consideration
of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable
consideration paid to Grantor by ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware
limited partnership, whose principal place of business and post office address
in the State of Hawaii is at __________________ (the “Grantee”), the receipt and
sufficiency of which are hereby acknowledged, do by these presents grant,
bargain, sell and convey unto Grantee, as ITS SOLE PROPERTY, absolutely and in
fee simple: All of that certain real property situated at Keaau, District of
Puna, the County of Hawaii and State of Hawaii, and all macadamia trees,
windbreaker trees and all other trees located thereon, all as more particularly
described on Exhibit A attached hereto and incorporated herein by this
reference, together with all rights and privileges appurtenances thereto, and
the reversion and reversions, remainder and remainders, rents, issues and
profits thereof, and all the estate, right, title, interest of Grantors, both at
law and in equity, therein and thereto (the “Property”).

 

TO HAVE AND TO HOLD the same, together with all macadamia trees, windbreaker
trees and all other trees, buildings, improvements, tenements, hereditaments,
rights, easements, privileges and appurtenances thereunto belonging or
appertaining or held and enjoyed therewith unto said Grantee as aforesaid,
absolutely and forever;

 

And the Grantor, in consideration of the premises, does hereby covenant and
agree to and with said Grantee that the Grantor is lawfully seised of the
Property described for an estate in fee simple and the Grantor's title thereto
is free and clear of and from all encumbrances other than (1) real property
taxes assessed for the current fiscal year, and (2) those set forth in Exhibit
"A"; that the Grantor has good right to sell and convey the same as aforesaid
and that the Grantor will WARRANT AND DEFEND the same unto said Grantee against
the lawful claims and demands of all persons, except as aforesaid.

  

 
EXHIBIT 8 – PAGE 1 OF 1 

--------------------------------------------------------------------------------

 

 

This Deed may be executed in several counterparts. In addition, this Deed may
contain more than one counterpart of the signature page and this Deed may be
executed by the affixing of the signatures of each of the parties to one of such
counterpart signature pages and the assembly of such signature pages with this
Deed as one document; and all of such counterpart signature pages shall be read
as though one, and they shall have the same force and effect as though all of
the signers had signed a single signature page. For all purposes, including,
without limitation, recordation, filing and delivery of this Deed, duplicate
unexecuted and unacknowledged pages of the counterparts may be discarded and the
remaining pages assembled as one document.

 

IT IS MUTUALLY AGREED that the terms "Grantor" and "Grantee", as and when used
herein, or any pronouns used in place thereof, shall mean and include their and
each of their respective successors and assigns, according to the context
thereof.

 

IN WITNESS WHEREOF, Grantor has executed these presents this _______ day of
______________, 2015.

 

GRANTOR

 

[insert signature lines and notary pages]

 

 
EXHIBIT 8 – PAGE 2 OF 3 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[To Be Attached]

 

All of that certain parcel of land situate at Keaau, District of Puna, Island
and County of Hawaii, State of Hawaii, described as follows:

 

LOT _______

 

TOGETHER WITH [list easements].

 

TOGETHER WITH all macadamia trees, windbreaker trees and all other trees located
thereon.

 

Being all the real property and macadamia trees, windbreaker trees and all other
trees conveyed by the following:

 

Limited Warranty Deed

 

Grantor:

 

Grantee:

 

Dated:

 

Recorded:

 

Being the land described in Transfer Certificate of Title No. ______ issued to
_______.

 

________’s predecessor’s interest in the macadamia trees, windbreaker trees and
all other trees was conveyed to _______’s predecessor by Quitclaim Bill of Sale,
by and between ____ and _____, dated _____, and recorded in the Bureau of
Conveyances of the State of Hawaii as Document No. ___________.

 

SUBJECT, HOWEVER, to:

  

 
EXHIBIT 8 – PAGE 3 OF 3 

--------------------------------------------------------------------------------

 

 

EXHIBIT 9

 

BILL OF SALE

 

THIS BILL OF SALE is executed and delivered as of the ____ day of
______________, 2015, by the entities listed on the attached Schedule I, each a
Delaware limited liability company (collectively, “Owner”), to ROYAL HAWAIIAN
ORCHARDS, L.P., a Delaware limited partnership (“Transferee”).

 

W I T H E S S E T H:

 

WHEREAS, contemporaneously with the execution and delivery of this Bill of Sale,
Transferee has acquired all that tract or parcel of land more particularly
described in Schedule 1 attached hereto and incorporated herein by reference,
together with all improvements owned by Owner thereon and all rights, easements
and appurtenances thereto (collectively, the “Property”); and

 

WHEREAS, in connection with such conveyance of the Property, Owner has agreed to
sell to Transferee and Transferee has agreed to purchase from Owner all personal
property owned by Owner and used in connection with the Ownership, operation,
management, maintenance, and leasing of the Property, including, but not limited
to, the tangible personal property described in Schedule 2 attached hereto and
incorporated herein by this reference (the “Tangible Personal Property”), and in
and to all rights such as trade names, as well as all goodwill, guarantees,
warranties and permits owned by Owner and used in the operation of the Property,
if any (the “Intangible Property”);

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) in
hand paid and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Owner, Owner hereby agrees as follows:

 

1.     Sale and Conveyance. Owner hereby sells, transfers and conveys the
Tangible Personal Property unto Transferee, its successors and assigns. Owner
hereby quitclaims its right, title and interest, if any, in and to the
Intangible Property to Transferee.

 

2.     Representations and Warranties. Owner represents and warrants that (i)
all of the Tangible Personal Property is free and clear of financing statements,
chattel, mortgages, security agreements, title retention agreements, liens or
other encumbrances and (ii) Owner has the right, power and authority to sell the
Tangible Personal Property to Transferee without obtaining the consent of any
third party whose consent has not been obtained and written evidence thereof
furnished to Transferee. Owner, for itself, its successors and assigns, does
hereby warrant and will forever defend title to the Tangible Personal Property
unto Transferee, its successors and assigns against the lawful claims of all
persons, claiming by, through or under Owner. Owner makes no representation or
warranty of any nature whatsoever in connection with the quitclaim to Transferee
of the Intangible Personal Property, such Intangible Personal Property being
sold on an AS-IS, WHERE-IS basis.

  

 
EXHIBIT 9 – PAGE 1 OF 4 

--------------------------------------------------------------------------------

 

 

3.     Governing Law. This Bill of Sale shall be construed and enforced in
accordance with and governed by the laws of the State of Hawaii.

 

4.     Binding Effect. This Bill of Sale shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, personal
representatives, successors and assigns.

 

IN WITNESS WHEREOF, Owner has caused this Bill of Sale to be executed as of the
day and year first above written.

 

OWNER

 

[insert signature lines]

 

 

 
EXHIBIT 9 – PAGE 2 OF 4

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

DESCRIPTION OF THE PROPERTY

 

[To Be Attached]

 

 

 
EXHIBIT 9 – PAGE 3 OF 4 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

LIST OF TANGIBLE PERSONAL PROPERTY

 

All of the following, to the extent that the same are in Owner's possession or
control:

 

All documents and records of Owner relating to the operations of the Property;

All tenant files, all lists of tenants, suppliers and vendors;

All keys and similar items allowing for access to the Property;

All equipment, machinery, apparatus, appliances and other articles of personal
property of Owner, if any, now located on the Property and used or usable in
connection with any present or future operation of the Property, excluding,
however, any such items owned by tenants, subtenants, business invitees or other
persons furnishing goods or services to the Property.

  

 
EXHIBIT 9 – PAGE 4 OF 4 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10

 

ASSIGNMENT OF CONTRACTS

AND OTHER INTANGIBLE PROPERTY

 

THIS ASSIGNMENT OF CONTRACTS AND OTHER INTANGIBLE PROPERTY (this “Assignment”)
is entered as of this ____ day of _______________, 2015 (the “Effective Date”),
by and between (i) _____________, a _____________ (“Assignor”), and (ii) ROYAL
HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership (“Assignee”).

 

R E C I T A L S:

 

A.     Assignee has acquired that certain real property more particularly
described in Schedule 1, attached hereto and incorporated herein (the
“Property”) pursuant to that certain Acquisition Agreement dated as of
_______________, 2015 (the “Acquisition Agreement”).

 

B.     Assignor now desires to assign and transfer to Assignee all of Assignor’s
right, title and interest in, to and under the Contracts, as hereinafter
defined, and the Agreements, as hereinafter defined.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby transfers, bargains and conveys unto
Assignee:

 

(a)     the contracts set forth in Schedule 2 attached hereto and incorporated
herein (the “Contracts”), made by or received from any third party with respect
to any building, building component, structure, fixture, machinery, equipment,
or material situated on, contained in any building or other improvement situated
on, or comprising a part of any building or other improvement situated on any
part of the Property; and

 

(b)     the intangible property now owned by Assignor in connection with the
Property or any improvements, fixtures or personal property located thereon,
including, without limitation, all governmental permits or licenses (to the
extent assignable), and those agreements, utility contracts, service contracts,
maintenance contracts, operating contracts and other rights relating to the
Ownership, use or operation of the Property that are set forth in Schedule 3
attached hereto and incorporated herein (collectively, the “Agreements”).

 

ASSIGNOR AND ASSIGNEE FURTHER HEREBY AGREE AND COVENANT AS FOLLOWS:

 

1.     No Defaults. Assignor warrants and covenants that, to Assignor’s Actual
Knowledge, as that term is defined in the Acquisition Agreement, all Contracts,
and the Agreements, are in full force and effect and there exist no defaults
thereunder, nor any acts or events which, with the passage of time or the giving
of notice or both, could become defaults thereunder, on the part of Assignee
except for _______________________.

  

 
EXHIBIT 10 – PAGE 1 OF 3

--------------------------------------------------------------------------------

 

 

2.     Assumption. Assignee hereby assumes and agrees to perform the obligations
of Assignor arising under and in connection with the Contracts and the
Agreements on and after the Effective Date.

 

4.     Indemnify Defend and Hold Harmless.

 

a.     Assignor’s Covenant. Assignor hereby agrees to indemnify, defend and hold
Assignee harmless from and against any and all claims, demands, liabilities
and/or obligations arising out of or resulting from any failure by Assignor to
perform its obligations pursuant to the Agreements prior to the Effective Date.

 

b.     Assignee’s Covenant. Assignee hereby agrees to indemnify, defend and hold
Assignor harmless from and against any and all claims, demands, liabilities
and/or obligations arising out of or resulting from any failure by Assignee to
perform its obligations pursuant to the Warranties and Guaranties and the
Agreements on and after the Effective Date.

 

5.     Attorneys’ Fees. In the event of any litigation between Assignor and
Assignee arising out of the obligations of Assignor or Assignee under this
Assignment or concerning the meaning or interpretation of any provision
contained herein, the losing party shall pay the prevailing party’s costs and
expenses of such litigation, including, without limitation, reasonable
attorneys’ fees.

 

6.     Liability. Any liability which may arise as a consequence of the
execution of this Assignment by or on behalf of Assignee shall be a liability of
Assignee and not the personal liability of any officer or employee of Assignee.

 

7.     Successors and Assigns. This Assignment shall survive the close of escrow
and shall be binding on and inure to the benefit of the parties hereto, their
heirs, executors, administrators, successors in interest and assigns.

 

8.     Counterparts. This Assignment may be executed in counterparts, each of
which so executed shall, irrespective of the date of its execution and delivery,
be deemed an original, and the counterparts together shall constitute one and
the same instrument.

 

9.     Survival. The representations, covenants, warranties and certifications
of Assignor set forth in this Assignment shall survive the delivery of this
Assignment.

 

10.     Governing Law. This Assignment shall be governed by and construed under
and in accordance with the laws of the State of Hawaii.

  

 
EXHIBIT 10 – PAGE 2 OF 3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR

 

[insert signature lines]

 

 

 



 

ASSIGNEE

 

 

 

 

ROYAL HAWAIIAN ORCHARDS, L.P.,

  a Delaware limited partnership

 

 

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 



 

 
EXHIBIT 10 – PAGE 3 OF 3 

--------------------------------------------------------------------------------

 

  

EXHIBIT 11

 

RENT ROLL

 

[to be provided by Owner]

 

 

EXHIBIT 11 – PAGE 1 OF 1

 

 